Exhibit 10.1

EXECUTION

 

 

SECOND

AMENDED AND RESTATED

TERM LOAN CREDIT AGREEMENT

 

dated as of April 1, 2016

among

RENTECH NITROGEN HOLDINGS, INC.,

as Borrower,

and

the Lenders party hereto,

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1 

1.01 

Certain Defined Terms

1 

1.02 

Times of Day

16 

1.03 

Accounting Terms

16 

1.04 

Principles of Construction

16 

ARTICLE II. AMOUNTS AND TERMS OF THE LOANS

17 

2.01 

Treatment of Loan and Commitments on Second Restatement Date

17 

2.02 

[Intentionally Omitted]

18 

2.03 

Repayment of Loans

18 

2.04 

Interest.

18 

2.05 

Voluntary and Mandatory Prepayments of Loans.

19 

2.06 

Fees.

20 

2.07 

Increased Costs.

20 

2.08 

Taxes

21 

2.09 

Illegality

26 

2.10 

Compensation for Losses

26 

2.11 

Evidence of Debt.

26 

2.12 

Payments and Computations.

27 

2.13 

Administrative Agent’s Clawback

28 

2.14 

Sharing of Payments by Lenders

28 

2.15 

Restricted Transactions; No-Rehypothecation.

29 

2.16 

Release of Collateral Shares

29 

ARTICLE III. CONDITIONS PRECEDENT

30 

3.01 

Conditions Precedent to the Second Restatement Date

30 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

33 

4.01 

Representations and Warranties of Borrower

33 

ARTICLE V. COVENANTS OF BORROWER

37 

5.01 

Affirmative Covenants

37 

5.02 

Negative Covenants

40 

ARTICLE VI. EVENTS OF DEFAULT

42 

6.01 

Events of Default

42 

ARTICLE VII. ADMINISTRATIVE AGENT

44

7.01 

Appointment and Authority

45

7.02 

Rights as a Lender

45

 

i

--------------------------------------------------------------------------------

 

7.03 

Exculpatory Provisions

45

7.04 

Reliance by Administrative Agents

46

7.05 

Delegation of Duties

46

7.06 

Resignation of Administrative Agent

46

7.07 

Non-Reliance on Administrative Agent and Other Lenders

47

7.08 

No Other Duties

47

7.09 

Administrative Agent May File Proofs of Claim

47

ARTICLE VIII. MISCELLANEOUS

48

8.01 

Amendments, Etc.

48

8.02 

Notices; Effectiveness; Electronic Communications

49

8.03 

No Waiver; Remedies

51

8.04 

Costs and Expenses; Indemnification; Damage Waiver

51

8.05 

Payments Set Aside

52

8.06 

Assignments and Participations

53

8.07 

Governing Law; Submission to Jurisdiction

55

8.08 

Severability

56

8.09 

Counterparts; Integration; Effectiveness; Electronic Execution; Securities

Contract

56

8.10 

Survival of Representations

56

8.11 

Interest Rate Limitation

57

8.12 

Confidentiality

57

8.13 

No Advisory or Fiduciary Relationship

58

8.14 

Right of Setoff

58

8.15 

Headings Descriptive

58

8.16 

USA PATRIOT Act Notice

58

8.17 

Entire Agreement

59

 




 

ii

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule I          Lender Information

EXHIBITS

Exhibit A  

Form of Amended and Restated Guaranty Agreement

Exhibit B  

Form of Assignment and Assumption Agreement

Exhibit C-1  

Form of U.S. Tax Compliance Certificate

Exhibit C-2  

Form of U.S. Tax Compliance Certificate

Exhibit C-3  

Form of U.S. Tax Compliance Certificate

Exhibit C-4  

Form of U.S. Tax Compliance Certificate

Exhibit D  

Form of Instruction Letter

 

 

 

iii

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED

TERM LOAN CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of April
1, 2016, among Rentech Nitrogen Holdings, Inc., a Delaware corporation
(“Borrower”), the Lenders (defined below), and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent.

Borrower is party to the Existing Restated Credit Agreement (as defined below)
with the lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent;

Borrower, the Lenders and Administrative Agent have, subject to the terms and
conditions set forth herein, agreed to amend and restate the Existing Restated
Credit Agreement as provided in this Agreement;

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Restated
Credit Agreement or evidence repayment of any such obligations and liabilities
(except as expressly provided herein) and that this Agreement amend and restate
in its entirety the Existing Restated Credit Agreement and re-evidence the
obligations of Borrower outstanding thereunder;

In consideration of the above premises, Borrower, each Lender and Administrative
Agent agree that on the Second Restatement Date (as defined below) the Existing
Restated  Credit Agreement shall be amended and restated in its entirety as
follows:

Article I.
DEFINITIONS AND ACCOUNTING TERMS

1.01  Certain Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

“Account Agreement” means the Deposit Account Control Agreement, dated as of
March 2, 2015, between BMO Harris Bank N.A., Rentech Development Corporation,
Borrower, Rentech Energy Technology Center, LLC, Rentech Services Corporation,
Parent Guarantor and Administrative Agent.

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.  

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth in Section 8.02, or such other address as Administrative Agent may from
time to time notify to Borrower and Lenders.  

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that unless expressly stated otherwise, in no event will a reference to an
“Affiliate” of Borrower be deemed to refer to Issuer and in no event will a
reference to an “Affiliate” of Issuer be deemed to refer to Borrower.

“Agency Fee” has the meaning specified in Section 2.06(a).

 

1

--------------------------------------------------------------------------------

 

“Aggregated Person” means, with respect to Borrower, any Person with whom
Borrower is required to aggregate Borrower’s sale of any Underlying Equity under
Rule 144, other than any Lender Party (or any Affiliate thereof) and other than
any pledgee or purchaser with whom aggregation would not be required pursuant to
Rule 144(e)(3)(ii).

“Agreement” means this Second Amended and Restated Term Loan Credit Agreement.

“Applicable Rate” means, for any Interest Period, the greater of (a) the
Eurodollar Rate for such Interest Period plus the Applicable Spread, and (b)
1.00% plus the Applicable Spread.

“Applicable Spread” means with respect to any Tranche B Loan, (i) during the
period occurring prior to the Second Restatement Date, 9.00% per annum, and (ii)
thereafter 7.00% per annum.

“Asset Sale” means any Disposition, whether in a single transaction or a series
of related transactions, of property or assets of Parent Guarantor or its
Subsidiaries, including any Disposition by means of a merger, consolidation or
similar transaction, provided that “Asset Sale” shall not include (a) any single
transaction or series of related transactions that involves assets having a fair
market value or that results in generating Net Cash Proceeds, in either case, of
less than $2,000,000, (b) any Disposition of inventory in the ordinary course of
business, and (c) any Disposition of damaged, worn-out or obsolete assets in the
ordinary course of business.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.06), and accepted by Administrative Agent, in substantially the
form of Exhibit B or any other form approved by Administrative Agent.

“Bankruptcy Code” means the Federal Bankruptcy Code of 1978, Title 11 of the
United States Code, as amended from time to time.

“BMO Intercreditor Agreement” means the Intercreditor Agreement, dated March 2,
2015, between the Administrative Agent and the Bank of Montreal and acknowledged
by the Parent Guarantor.

“BMO Intercreditor Reaffirmation Agreement” that certain agreement dated as of
the Second Restatement Date executed by the Bank of Montreal and Administrative
Agent and acknowledged by the Parent Guarantor in form and substance
satisfactory to the Bank of Montreal, the Administrative Agent and the Required
Lenders confirming the continuing effectiveness of the BMO Intercreditor
Agreement after giving effect to the amendment and restatement of this Agreement
and the Guaranty on the Second Restatement Date.

“Borrower” has the meaning specified in the preamble hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York, and, if such day relates to any Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Canadian Account Agreement” means the Blocked Account Agreement, dated as of
March 2, 2015, between Bank of Montreal, RTK WP DEV Canada, ULC and
Administrative Agent.

 

2

--------------------------------------------------------------------------------

 

“Canadian Pledge Agreement” means that certain Canadian Pledge Agreement, dated
as of the First Restatement Date, executed by the Loan Parties party thereto
from time to time for the benefit of the Secured Parties.

“Canadian Security Agreement” means that certain Canadian Security Agreement,
dated as of the First Restatement Date, executed by the Loan Parties party
thereto from time to time for the benefit of the Secured Parties.

“Cash” means all cash in Dollars at any time and from time to time deposited in
the Collateral Account to the extent that (a) it is not being used to satisfy
any margin requirements (other than in connection with this Agreement) and (b)
it is not subject to any Liens other than Permitted Liens.

“Cash Equivalents” means negotiable debt obligations issued by the U.S. Treasury
Department (excluding derivatives of such securities and inflation-linked
securities) having a remaining term to maturity of less than one year.

“Change in Law” means the occurrence, after the Original Closing Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means:

(a)  any “person” or “group” (other than any Loan Party) becomes the “beneficial
owner” of any of Borrower’s Equity Interests (all within the meaning of Section
13(d) of the Exchange Act);

(b)  any “person” or “group” becomes the “beneficial owner” of more than 50% of
Parent Guarantor’s common Equity Interests (all within the meaning of Section
13(d) of the Exchange Act);

(c)  the sale, transfer, lease or other disposition, in one or a series of
related transactions, of assets (including Equity Interests in any Subsidiary of
Parent Guarantor) comprising a majority (measured based on the book value of
such assets as reflected in the most recent publicly reported consolidated
balance sheet of Parent Guarantor) of the assets of the wood fibre, wood pellet
and related businesses of Parent Guarantor and its Subsidiaries, but excluding
any sale in a public offering of limited partner interests or other Equity
Interests in any Subsidiary of Parent Guarantor in such business so long as
Parent Guarantor, directly or indirectly, owns a majority of the voting and
economic interests in the general partner, manager or similar governing entity
of such Subsidiary;

(d)  any sale, transfer, conveyance, encumbrance (other than Liens created by
the Loan Documents) or other disposition by any Loan Party of any Underlying
Equity constituting

 

3

--------------------------------------------------------------------------------

 

Collateral to any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act) other than one or more Loan Parties; or

(e)  the majority of the board of directors of Borrower shall cease to consist
of directors appointed by Parent Guarantor.

“Chilean Pledge Agreement” means the Pledge Without Conveyance Over Shares,
dated May 20, 2015, by Fulghum Fibres Inc. to Credit Suisse Cayman Islands
Branch as Collateral Agent.

“Collateral” means all property and interests in property of the Loan Parties
now owned or hereafter acquired, upon which a Lien is purported to be created by
any Security Document.

“Collateral Account” means, collectively, the accounts of Borrower established
and maintained by Custodian, including any subaccount, substitute, successor or
replacement account, pursuant to the Loan Documents.

“Collateral Reaffirmation Agreement” that certain agreement dated as of the
Second Restatement Date executed and delivered by each Loan Party in form and
substance satisfactory to the Administrative Agent and the Required Lenders
pursuant to which each Loan Party confirms the continuing validity, perfection
and priority of the Liens created pursuant to the Security Documents to which
such Loan Party is a party after giving effect to the amendment and restatement
of this Agreement and the Guaranty on the Second Restatement Date.    

“Collateral Shares” means, at any time, the units of Underlying Equity pledged
to the Lender Parties and credited to the Collateral Account at such time to
secure the Obligations.

“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the outstanding amount of its Tranche B Loans on the
Second Restatement Date (after giving effect to the operation of Section 2.01(a)
on the Second Restatement Date).  As of the Second Restatement Date, no
Commitments are outstanding.

“Constituent Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the limited liability company agreement or
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means that certain Collateral Account Control Agreement,
dated as of April 11, 2014, executed by Borrower, Administrative Agent and
Custodian.

“Custodian” means The Bank of New York Mellon.

 

4

--------------------------------------------------------------------------------

 

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (c) net obligations of such Person under any Swap Agreement;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (f) capital
lease and synthetic lease obligations; (g) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and (h) all Guarantees
of such Person in respect of any of the foregoing. For all purposes hereof, the
Debt of any Person shall include the Debt of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Debt is expressly made non-recourse to such Person.  The amount of any net
obligation under any Swap Agreement on any date shall be deemed to be the swap
termination value thereof as of such date.  The amount of any capital lease or
synthetic lease obligation as of any date shall be deemed to be the amount of
debt in respect thereof as of such date determined in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means (i) with respect to the principal amount of any Loan, an
interest rate equal to the sum of (a) the Applicable Rate for such Loan plus
(b) 2% per annum, (ii) with respect to any interest, fee or other amount payable
hereunder directly relating to any Loan, an interest rate equal to the sum of
(a) the Applicable Rate plus (b) 2% per annum.

“Designated Underlying Equity Amount” means, at any time, (i) 25,000 units of
Underlying Equity less (ii) all units of Underlying Equity released prior to
such time pursuant to Section 2.16(b).

“Disposition” mean with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$” mean the lawful money of the United States.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or

 

5

--------------------------------------------------------------------------------

 

acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
whether economic or non-economic, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code and Section 302 of ERISA).

“ERISA Event” means (i) any reportable event as defined in Section 4043(c) of
ERISA, other than those events as to which the 30-day notice period referred to
in Section 4043(c) of ERISA has been waived, with respect to a Pension Plan;
(ii) any failure by any Pension Plan to satisfy the minimum funding standards
(within the meaning of Section 412 or 430 of the Internal Revenue Code or
Section 302 of ERISA) or the filing of an application for waiver of the minimum
funding standards under Section 412(c) of the Internal Revenue Code or Section
302(c) of ERISA; (iv) the failure to make by its due date any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or to make any required contributions to a Multiemployer Plan;
(v) the incurrence by Borrower or, to the Borrower’s Knowledge, any ERISA
Affiliate of any liability under Title IV of ERISA with respect to (a) the
termination of any Pension Plan or (b) the complete withdrawal or partial
withdrawal (within the meaning of Sections 4241 or 4245 of ERISA, respectively)
of Borrower or any ERISA Affiliate from any Multiemployer Plan; (vi) any Pension
Plan is in “at risk” status (within the meaning of Section 430(i) of the
Internal Revenue Code or Section 303(k) of ERISA) or a Multiemployer Plan is
insolvent within the meaning of Section 4245 of ERISA or in endangered or
critical status (within the meaning of Section 432(b) of the Internal Revenue
Code or Section 305 of ERISA); (vii) the receipt by the Borrower or, to the
Borrower’s Knowledge, by any ERISA Affiliate, from the PBGC or a plan
administrator of any notice of intent to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan under Sections 4041 or 4042 of
ERISA or of any notice from a Multiemployer Plan that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA, (viii) the occurrence of an
act or omission which would reasonably be expected to give rise to the
imposition of material fines, penalties or taxes under Chapter 43 of the
Internal Revenue Code or under Sections 406, 409, 502 or 4071 of ERISA (other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA); or
(ix) receipt by Borrower or, to the Borrower’s Knowledge, by any ERISA Affiliate
of notice from the Internal Revenue Service of the failure of any Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code to so qualify
or that the trust forming part of any such Plan fails to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code.

“Eurodollar Rate” shall mean with respect to each Interest Period, a rate of
interest per annum equal to the offered rate for deposits of Dollars for a
3-month period at or about 11:00 a.m. (London time) on the second Business Day
prior to the commencement of such Interest Period (the “Interest Determination
Date”) as is displayed on Reuters Screen LIBOR01 Page (or on any successor or
substitute page on such screen or any other service selected by Administrative
Agent for the purpose of displaying such rates), provided that if on such
Interest Determination Date no such rate is available, the Eurodollar Rate for
such period shall be determined by reference to the Interpolated Rate.

“Events of Default” has the meaning specified in Section 6.01.

“Exchange” means The New York Stock Exchange.

 

6

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) Taxes imposed on or measured by its net income (however
denominated), branch profit Taxes and franchise Taxes imposed on it (in lieu of
net income Taxes) (i) by the jurisdiction (or any political subdivision thereof)
under the Laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, or (ii) that are Other Connection Taxes, (b) any United
States federal withholding Tax that is required to be imposed on amounts payable
to such Lender Party or other recipient with respect to an applicable interest
in a Loan or Commitment pursuant to the Laws in force at the time such Person
acquires such interest in the Loan or Commitment (or, in the case of a Lender,
designates a new Lending Office), except, in the case of a Lender, to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Loan Party with respect to such withholding Tax pursuant to
Section 2.08, (c) any Taxes attributable to such Person’s failure to comply with
Section 2.08(e), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Restated Credit Agreement” means that certain Amended and Restated
Term Loan Credit Agreement, dated as of the First Restatement Date, among
Borrower, the lenders party thereto, and the Administrative Agent, as amended by
the First Amendment to Loan Documents, dated as of the First Amendment Effective
Date.

“Extraordinary Proceeds” means Net Cash Proceeds received by Parent Guarantor or
its Subsidiaries from an Extraordinary Proceeds Event, provided that if such
Extraordinary Proceeds Event is an Asset Sale such Net Cash Proceeds shall be
calculated net of prepayments the applicable Subsidiary is required to make
pursuant to the terms of Debt documentation applicable to such Subsidiary and
listed on Schedule 8(d) to the Guaranty Agreement.

“Extraordinary Proceeds Event” means any (i) Asset Sale, (ii) incurrence of Debt
by Parent Guarantor or its Subsidiaries (provided that “Extraordinary Proceeds
Event” shall not include the incurrence of any Debt permitted by Section 8(d) of
the Guaranty Agreement), (iii) consummation of any transaction (whether or not
constituting an incurrence of Debt) relating to any Specified Property (or any
Subsidiary of Parent Guarantor that owns such property) resulting in proceeds
from the monetization of cash flows or receivables, including any sale of
receivables, securitization of receivables, or similar transaction, and (iv)
with respect to any joint venture formed by Borrower or any Affiliate thereof
involving wood pellet or wood fiber operations, payments of Cash by such joint
venture (a) in consideration of the sale, contribution or other transfer of
assets or property of Borrower or such Affiliate to the joint venture or (b)
utilizing, directly or indirectly, the proceeds of any incurrence of Debt.

“Facility” means the credit facilities contemplated by this Agreement.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged

 

7

--------------------------------------------------------------------------------

 

by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Administrative Agent, on such day on such
transactions as determined by Administrative Agent.

“Federal Reserve System” means the Board of Governors of the Federal Reserve
System of the United States.

“First Amendment Effective Date” means March 11, 2016.

“First Restatement Date” means February 12, 2015.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group Entity” means Parent Guarantor and each Subsidiary thereof.

“Group Entity Acknowledgments” means, collectively, each Acknowledgment, dated
as of the First Restatement Date or thereafter, executed by the applicable Group
Entity and each other applicable entity from time to time, in each case pursuant
to the Pledge Agreement (Other Equity) or the Canadian Pledge Agreement.

“Guarantor” means Parent Guarantor and any other Group Entity party to the
Guaranty Agreement.

“Guaranty” by any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any Debt of another Person, including, but not limited to,
any obligation of such Person to purchase or pay (or supply advance funds for
the purchase or payment of) such Debt (whether arising by virtue of a
partnership agreement, agreement to keep-well, to purchase property or assets or
services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or any obligation incurred for the purpose of assuring the holder of
such Debt of the payment thereof in whole or in part; provided that the term
“Guaranty” shall not include any endorsement of an instrument for deposit or
collection in the ordinary course of business.

“Guaranty Agreement” means that certain Second Amended and Restated Guaranty
Agreement, dated as of the Second Restatement Date, executed by each Guarantor
in favor of Administrative Agent

 

8

--------------------------------------------------------------------------------

 

for the benefit of the Lender Parties, in the form attached to that certain
Amendment to Waiver Letter, dated as of the First Amendment Effective Date,
between Parent Guarantor, Borrower, the Administrative Agent and the lenders
party thereto.

“Hold Amount” means, as to any Lender at any time, the Commitments of such
Lender at such time or, if the Commitments of such Lender have been terminated
or expired, then the Hold Amount of such Lender shall be determined based on the
Loan Amount held by such Lender at such time.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payments made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 8.04(b).

“Information” has the meaning specified in Section 8.12.

“Instruction Letter” has the meaning specified in Section 2.01(a).

“Interest Period” means, (x) for the period commencing on the Second Restatement
Date and ending on the last Business Day of the calendar quarter in which the
Second Restatement Date occurs, the Interest Period (as defined in the Existing
Restated Credit Agreement) in effect under the Existing Restated Credit
Agreement immediately prior to giving effect to the transactions occurring on
the Second Restatement Date and (y) each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last
Business Day of the calendar quarter or, if earlier, the Stated Maturity Date;
provided, however, that no Interest Period shall extend beyond the Stated
Maturity Date.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986.

“Interpolated Rate” shall mean, in relation to any Loan, the rate which results
from interpolating on a linear basis between: (a) the rate appearing on Reuters
Screen LIBOR01 Page (or otherwise on the Reuters screen) for the longest period
(for which that rate is available) which is less than the Interest Period and
(b) the rate appearing on Reuters Screen LIBOR01 Page (or otherwise on the
Reuters screen) for the shortest period (for which that rate is available) which
exceeds the Interest Period, each as of approximately 11:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period.

“Issuer” means CVR Partners, LP, a Delaware limited partnership (ticker UAN).

“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each Lender listed on the signature pages of this Agreement and
any other Person that becomes a Lender pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

9

--------------------------------------------------------------------------------

 

“Lender Party” means any Lender, Custodian or Administrative Agent, and “Lender
Parties” means all of such Persons, in each case including their successors and
nominees.  

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” opposite its name on Schedule I hereto or in
the Assignment and Assumption pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify in
writing to Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means any Tranche B Loan.

“Loan Amount” means, at any time, the aggregate outstanding principal of any
Loan, or all Loans, as the case may be.

“Loan Documents” means, collectively, this Agreement, the Security Documents,
and each document, agreement or instrument executed or delivered in connection
herewith or therewith.

“Loan Parties” means all Group Entities party to any Loan Document and “Loan
Party” means any such Person, provided that none of DSHC, LLC, ClearFuels
Technology Inc., New England Wood Pellets, LLC nor Fulghum Fibres Chile S.A.
shall be a “Loan Party”.

“Luxembourg Account Pledge Agreement” means the Bank Account Pledge Agreement,
dated March 2, 2015, between RTK (Luxembourg) WP S.a.r.l. and the Administrative
Agent.

“Luxembourg Pledge Agreement” means the Share Pledge Agreement, dated March 2,
2015, among Rentech WP U.S. Inc., the Administrative Agent, and RTK (Luxembourg)
WP S.a.r.l.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Adverse Effect” means (a) a material impairment of the ability of a
Loan Party to perform any of its obligations under any of the Loan Documents,
(b) a material adverse effect upon the legality, validity, binding effect or
enforceability of any provision of this Agreement or any other Loan Document,
(c) a material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise), or prospects of any Loan Party, or (d) a material
adverse change in, a material adverse effect upon, or a material impairment of
the priority of the Lender Parties’ security interest in any Collateral securing
the Obligations or the rights, remedies and benefits available to or conferred
upon any Lender Party under any Loan Document, in each case, as determined by
Administrative Agent in its sole discretion at the direction of Required
Lenders.

“Maximum Rate” has the meaning specified in Section 8.11.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of August 9,
2015, among Issuer, Lux Merger Sub 1 LLC, Lux Merger Sub 2 LLC, Rentech Nitrogen
Partners, L.P., and Rentech Nitrogen GP, LLC, as such agreement is in effect on
such date and, notwithstanding Section 1.04

 

10

--------------------------------------------------------------------------------

 

hereof, without giving effect to any amendment, supplement or other modification
thereto which is adverse to the Lenders in any material respect that is not
consented to by the Lenders.

“Merger Closing” means the occurrence of the Closing Date (as such term is
defined in Section 2.4 of the Merger Agreement).

“Merger Closing Date” means the Closing Date (as such term is defined in Section
2.4 of the Merger Agreement).

“Merger Documents” means the Merger Agreement and the Transaction Agreement.

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated by the SEC relating to Issuer or Parent Guarantor.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding six plan years, has
made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate Cash proceeds and Cash Equivalents
received by Borrower or any Affiliate in respect of any Disposition, incurrence
of Debt or other transaction (including any Cash or Cash Equivalents received
upon the sale or other disposition of any non-Cash consideration received in any
Asset Sale), net of (1) the direct costs relating to such transaction or
incurred as a result thereof, including legal, accounting and investment banking
fees, sales commissions and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (2) taxes paid or payable as
a result thereof after taking into account any available tax credits or
deductions and any tax-sharing arrangements, and (3) in the case of a
Disposition, any reserve for adjustment in respect of the sale price of an asset
established in accordance with GAAP.

“Obligations” means all Loans to, and all debts, liabilities, obligations,
covenants, indemnifications, and duties of, whether matured or unmatured, fixed
or contingent, liquidated or unliquidated, any Loan Party arising under any Loan
Document or otherwise with respect to the Loans, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against Borrower of any proceeding
under any Debtor Relief Laws naming any Loan Party or any Affiliate thereof as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Ordinary Cash Distribution” means, with respect to any calendar quarter, a cash
distribution announced by Issuer as the regular quarterly cash distribution for
such quarter.

“Original Closing Date” means April 9, 2014, which is the date the Original
Credit Agreement was executed and delivered.  

“Original Credit Agreement” means that certain Term Loan Credit Agreement, dated
as of the Original Closing Date, among Borrower, the lenders party thereto, and
Credit Suisse AG, Cayman Islands Branch, as administrative agent.

 

11

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means, with respect to any Lender Party, Taxes imposed
as a result of a present or former connection between such Lender Party and the
jurisdiction imposing such Tax (other than connections arising from such Lender
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parent Guarantor” means Rentech, Inc., a Colorado corporation.

“Participant” has the meaning specified in Section 8.06(f).

“Participant Register” has the meaning specified in Section 8.06(f).

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Issuer, dated April 13, 2011 (as amended, restated,
amended and restated, modified or supplemented from time to time).

“Patriot Act” has the meaning specified in Section 8.16.

“Pellet Project 3 Property” means any fixed or capital assets owned by Fulghum
Graanul Oliver, LLC and located in Screven County, Georgia.

“Pellet Project 4 Property” means any fixed or capital assets owned by any
Subsidiary of Parent Guarantor and designated in writing by Borrower, and agreed
by Lenders, as “Project Yankee”.

“Pension Plan” means any employee pension benefit plan (excluding any
Multiemployer Plan) that is maintained or is contributed to by Borrower or any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 and 430 of the Internal Revenue Code
or Section 302 of ERISA.

“Perfection Certificate” means the Perfection Certificate to be executed and
delivered by the Loan Parties, substantially in the form of Exhibit J.

“Permitted Liens” means Liens granted to (a) the Lender Parties under the Loan
Documents and (b) Custodian at the priority levels permitted under the Control
Agreements.

“Permitted Transaction” has the meaning specified in Section 2.15(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means each employee benefit plan as defined in Section 3(3) of ERISA that
is, or within the prior six years was, maintained or contributed to by Borrower.

 

12

--------------------------------------------------------------------------------

 

“Plan Assets” means “plan assets” within the meaning of the Plan Assets
Regulation or otherwise.

“Plan Assets Regulation” means 29 C.F.R. §2510.3-101, et seq.

“Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of the First Restatement Date, executed by Borrower for the benefit of
the Secured Parties.

“Pledge Agreement (Other Equity)” means that certain Pledge Agreement, dated as
of the First Restatement Date, executed by the Loan Parties party thereto from
time to time for the benefit of the Secured Parties.

“Post-Retirement Plan” means any employee welfare benefit plan, program or
arrangement that provides for welfare benefits subsequent to termination of
employment, other than as required by the continuation of coverage rule under
Part 6 of Title I of ERISA or similar applicable law.

“PPSA” means the Personal Property Security Act as from time to time in effect
in the Province of British Columbia or, as the context requires, any other
applicable jurisdiction.

“Preferred Equity” means all of the Series E Convertible Preferred Stock of the
Parent Guarantor owned by the Lenders and their Affiliates immediately prior to
the Second Restatement Date.

“Preferred Equity Discharge Agreement” means the Preferred Equity Exchange and
Discharge Agreement, dated as of the Second Restatement Date, specifying the
terms and conditions for terminating the investment of the Lenders and their
Affiliates in the Preferred Equity.

“Preferred Equity Repayment Amount” means the units of Underlying Equity and
cash specified as the consideration for the retirement of the Preferred Equity
in Section 2.1 of the Preferred Equity Discharge Agreement.

“Qualifying IPO” means the issuance of common Equity Interests in the wood
pellets and wood fiber operations of Parent Guarantor and its Subsidiaries in an
underwritten primary public offering pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act.

“Quebec Security Documents” means, collectively, the following: (i) the Deed of
Hypothec to Secure Titles of Indebtedness, dated May 12, 2015, by RTK WP Canada,
ULC, RTK WP2 Canada, ULC, and Credit Suisse AG, Cayman Islands Branch; (ii) the
Debenture Pledge Agreement, dated May 12, 2015, by and between RTK WP Canada,
ULC, Credit Suisse AG, Cayman Islands Branch, and (iii) the Debenture dated May
12, 2015, by RTK WP Canada, ULC in favor of Credit Suisse AG, Cayman Islands
Branch.

“Ratable Share” or “Ratably” means as to each Lender, with respect to such
Lender’s Hold Amount at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the Hold Amount of
such Lender at such time and the denominator of which is the Hold Amounts of all
Lenders at such time.  The Ratable Share of each Lender on the Second
Restatement Date is specified alongside the name of such Lender on Schedule I.

“Register” has the meaning specified in Section 8.06(e).

“Regulation T” means Regulation T issued by the Federal Reserve System.

 

13

--------------------------------------------------------------------------------

 

“Regulation U” means Regulation U issued by the Federal Reserve System.

“Regulation X” means Regulation X issued by the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Required Collateral Shares Amount” means 7,179,996 units of Underlying Equity.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Hold Amount.

“Responsible Officer” of a Person means its chief executive officer, its chief
financial officer, its treasurer or its senior vice president (whether or not
the Person performing such duties is so designated) or any authorized designee
thereof.

“Restricted Payment“ means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in such Person or any option, warrant or other
right to acquire any such Equity Interests in such Person, or on account of any
return of capital to such Person’s stockholders, partners or members (or the
equivalent Person thereof).  

“Rule 144” means Rule 144 under the Securities Act.

“SEC” means the Securities and Exchange Commission.

“Second Restatement Date” means the date on which the conditions precedent set
forth in Section 3.01 shall be satisfied (or waived in accordance with Section
8.01).

“Secured Parties” means, collectively, the Administrative Agent and the Lender
Parties.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means that certain Security Agreement, dated as of the
First Restatement Date, executed by the Loan Parties party thereto from time to
time for the benefit of the Secured Parties.

“Security Documents” means the Pledge Agreement, the Control Agreement, the
Guaranty Agreement, the Pledge Agreement (Other Equity), the Canadian Pledge
Agreement, the Chilean Pledge Agreement, the Luxembourg Pledge Agreement, the
Group Entity Acknowledgments, the Security Agreement, the Canadian Security
Agreement, the Account Agreement, the Canadian Account Agreement, the Luxembourg
Account Pledge Agreement, the Quebec Security Documents, the Perfection
Certificate, the BMO Intercreditor Agreement, the BMO Intercreditor
Reaffirmation Agreement, the Collateral Reaffirmation Agreement, each account
control agreement, and each document, agreement or instrument executed or
delivered in connection herewith or therewith, other than the account opening
documents of the Collateral Account.

 

14

--------------------------------------------------------------------------------

 

“Specified Canadian Property” means any fixed or capital assets owned by RTK WP
Canada, ULC and located in the city of Wawa, Ontario, Canada or RTK WP2 Canada,
ULC and located in the city of Atikokan, Ontario, Canada.

“Specified Property” means Specified Canadian Property, Pellet Project 3
Property and Pellet Project 4 Property.

 

“Stated Maturity Date” means April 9, 2019.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which more than fifty percent (50%)
of the securities or other ownership interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions of such corporation, partnership, limited
liability company or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.

“Swap Agreement” means any “swap agreement” as defined in Section 101(53B) of
the Bankruptcy Code, or any successor provision.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto.

“Tranche A Loan” has the meaning specified in the Existing Restated Credit
Agreement.

“Tranche B Loan” has the meaning specified in Section 2.01(b).

“Tranche D Commitment” has the meaning specified in the Existing Restated Credit
Agreement.

“Transaction Agreement” means the Transaction Agreement, dated as of August 9,
2015, among the Issuer, the holders of the Preferred Equity parties thereto, and
GSO Capital Partners LP, as Holder’s Representative, as such agreement is in
effect on such date and, notwithstanding Section 1.04 hereof, without giving
effect to any amendment, supplement or other modification thereto which is
adverse to the Lenders in any material respect that is not consented to by the
Lenders.

“Underlying Equity” means common units of the Issuer.

“Underlying Equity Sale” has the meaning specified in Section 2.02(b).

“Underlying Equity Sale Notice” has the meaning specified in Section 2.02(b).

 

15

--------------------------------------------------------------------------------

 

“Unrestricted Cash” means, at any time, all cash and Cash Equivalents of the
Parent Guarantor and the other Guarantors at such time other than (i) any cash
or Cash Equivalents of the Parent Guarantor and the other Guarantors subject to
a Lien (other than a Lien created by the Loan Documents), (ii) any cash or Cash
Equivalents of a Subsidiary of the Parent Guarantor to the extent such
Subsidiary is subject to any Lien, encumbrance or other restriction (whether
created by an organizational document, a contract, or applicable Law) that
limits the ability of such Subsidiary to (x) make Restricted Payments in respect
of any Equity Interests of such Subsidiary held by, or pay any Debt owed to, any
Group Entity or (y) provide loans or advances to any Group Entity, except for
such encumbrances or restrictions created by the Loan Documents and (iii)
Cash.  

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Voting Stock” means, with respect to any Person as of any date, the Stock of
such Person that is at the time entitled (without regard to the occurrence of
any contingency) to vote in the election of the Board of Directors of such
Person; provided that with respect to a limited partnership or other entity
which does not have directly a Board of Directors, Voting Stock means such Stock
of the general partner of such limited partnership or other business entity with
the ultimate authority to manage the business and operations of such Person.

1.02  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to New York time (daylight or standard, as
applicable).

1.03  Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the annual financial statements of the
applicable Person, except as otherwise specifically prescribed herein.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and Borrower shall so request,
Administrative Agent and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Borrower shall provide to Administrative Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04  Principles of Construction

(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Constituent Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) except to the extent Administrative Agent’s
or Lenders’ consent is required as provided herein, any reference herein

 

16

--------------------------------------------------------------------------------

 

to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Article II.
AMOUNTS AND TERMS OF THE LOANS

2.01  Treatment of Loan and Commitments on Second Restatement Date.

(a)  Tranche A Loans.  Subject to the last sentence of this Section 2.01(a), the
Borrower and Lenders agree that the repayment of the outstanding principal
amount of the Tranche A Loan together with accrued and unpaid interest and fees
thereon shall be accomplished as follows with effect from and after the Second
Restatement Date:

(i)  on the Second Restatement Date, the Borrower shall deliver an irrevocable
instruction letter to The Bank of New York Mellon, in the form attached hereto
as Exhibit D (“Instruction Letter”), pursuant to which the Borrower shall direct
The Bank of New York Mellon, as promptly as possible on or after the Second
Restatement Date, to (i) assign, transfer, convey and deliver to the account of
each Lender specified in the Instruction Letter the number of  units of
Underlying Equity specified therein for such Lender free and clear of all liens
and encumbrances (other than as provided in the Transaction Agreement or imposed
by applicable law) and (ii) pay to the account of each Lender specified in the
Instruction Letter cash representing the aggregate amount of accrued and unpaid
interest owing to such Lender on the Tranche A Loans as of the Second
Restatement Date; and

(ii)  the remaining unpaid principal amount of the Tranche A Loans in the amount
of $8,250,000 shall be deemed to constitute an outstanding Tranche B Loan (with
each Lender deemed to be allocated its Ratable Share of such Tranche B Loans)
and the aggregate outstanding principal amount of Tranche B Loans referred to in
Section 2.01(b) shall be deemed increased by such amount effective as of the
Second Restatement Date.

Notwithstanding anything to the contrary in this Section 2.01(a), the payments
contemplated to be made pursuant to Section 2.01(a) above shall be deemed not to
have occurred until each Lender

 

17

--------------------------------------------------------------------------------

 

shall have received in its account referred to in the Instruction Letter the
units of Underlying Equity and cash specified for such Lender in such
Instruction Letter.

(b)  Tranche B Loans.  Borrower acknowledges and confirms for the benefit of the
Administrative Agent and each Lender as of the Second Restatement Date, that (i)
the aggregate outstanding principal amount of the Tranche B Loan is $45,000,000
(prior to and without giving effect to any Tranche B Loan deemed to be
outstanding and allocated to each Lender as a result of the operation of Section
2.01(a)(i) above), (ii) $12,500.00 of interest has accrued on the Term B Loan
and is unpaid (without taking into account interest on any Tranche B Loan deemed
to be outstanding and allocated to each Lender as a result of the operation of
Section 2.01(a)(i) above), and (iii) all such amounts are duly and validly owing
to the Lenders hereunder and are not subject to any defense, counterclaim, or
right of setoff of any kind. No Tranche B Loans may be borrowed after the Second
Restatement Date.

(c)  Tranche D Commitments.  On the Second Restatement Date, (i) the Tranche D
Commitments of each Lender shall be deemed cancelled in full and no Lender shall
have any further obligation with respect to its Tranche D Commitment and (ii)
Borrower shall repay in full the outstanding principal amount of the Tranche D
Loan together with accrued and unpaid interest and fees thereon by making a cash
payment to the Administrative Agent for the account of the Lenders (with each
Lender receiving its Ratable Share of such payment).  Borrower acknowledges and
agrees to the foregoing.

(d)  No Reborrowing.  Loans borrowed and prepaid or repaid may not be
reborrowed.

2.02  [Intentionally Omitted].  

 

2.03  Repayment of Loans.  Borrower shall repay to Administrative Agent for the
account of the Lenders the principal amount of the Loans together with all
accrued and unpaid fees and interest, and the Loans shall mature, on the Stated
Maturity Date.

2.04  Interest.

(a)  Interest Payments.  Interest shall accrue on the unpaid principal amount of
each Loan from the date such Loan is made until such principal amount shall be
paid in full, at a rate per annum for each Interest Period equal to the
Applicable Rate for such Interest Period.  Accrued interest on each Loan is
payable quarterly in arrears on the last Business Day of each calendar quarter,
commencing on the first such date to occur after the date such Loan is made, on
the Stated Maturity Date, and thereafter, on demand.  The Applicable Rate shall
be computed on a year of 360 days and for each day elapsed in the applicable
Interest Period.  Interest (including the default interest set forth below)
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

(b)  Default Interest.  Notwithstanding the foregoing, if any Event of Default
shall have occurred and be continuing, at Required Lenders’ option, after
written notice (or automatically while an Event of Default under Section 6.01(a)
or (h) has occurred and is continuing), Borrower shall pay on demand (and in any
event in arrears on the date such amount shall be due and payable hereunder)
interest on:

(i)  the unpaid principal amount of each Loan, at a rate per annum equal at all
times to the Default Rate, from the date of occurrence of such Event of Default
or date of

 

18

--------------------------------------------------------------------------------

 

notice from Required Lenders (at their election) and to the extent there is a
period between the date of occurrence of an Event of Default and the date that
Borrower delivers notice of such Event of Default to Administrative Agent under
Section 5.01(b)(iv) (the “Initial Default Period”), then Required Lenders may
also elect at their option to charge interest at the Default Rate for the
Initial Default Period; and

(ii)  the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable on demand (and in any event in arrears on the
date such amount shall be paid in full) at a rate per annum equal at all times
to the Default Rate.

2.05  Voluntary and Mandatory Prepayments of Loans.

(a)  [Intentionally Omitted].

(b)  Voluntary Prepayment.  Borrower may, upon notice to Administrative Agent,
at any time or from time to time voluntarily prepay the Loans in whole or in
part  without premium or penalty; provided that (i) such notice must be received
by Administrative Agent not later than 2:00 p.m. no less than five (5) Business
Days prior to the date of the proposed prepayment, (ii) any prepayment shall be
in an aggregate principal amount equal to the entire principal amount of the
Loans then outstanding or, if less, $5,000,000 or a whole multiple of $1,000,000
in excess thereof, and (iii) if such prepayment is less than the entire
outstanding principal amount of the Loans, such notice shall specify the amount
of each Tranche of Loans to be prepaid.  If such notice is given by Borrower,
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Notwithstanding
anything to the contrary contained in this Agreement, Borrower may rescind any
notice of prepayment under this Section 2.05(b) if such prepayment would have
resulted from a refinancing of all or a portion of the Facility, which
refinancing shall not be consummated or shall otherwise be delayed

(c)  Prepayment from Proceeds of Qualifying IPO or Extraordinary Proceeds
Event.  Borrower shall within ten (10) Business Days after the occurrence of any
Qualifying IPO or Extraordinary Proceeds Event, make an offer to prepay the
Loans (a “Prepayment Offer”) in an amount equal to, in the case of a Qualifying
IPO, the entire outstanding principal amount of the Loans, and in the case of an
Extraordinary Proceeds Event, the least of (x) the amount of the Extraordinary
Proceeds therefrom, (y) the entire principal amount of the Loans outstanding on
the date of prepayment, and (z) such other amount as may be selected by Required
Lenders (such applicable amount, the “Prepayment Amount”).  

(i)  Each such Prepayment Offer shall remain open for a period of at least
twenty (20) Business Days following its commencement (the “Prepayment Offer
Period”) and shall state (A) in the case of an Extraordinary Proceeds Event, in
reasonable detail the nature and amount of the Extraordinary Proceeds therefrom
and the date of receipt thereof by Borrower or any Affiliate thereof, (B) that
the Prepayment Offer is being made pursuant to this Section 2.05(c) and the
Prepayment Offer Period, including the time and date the Prepayment Offer will
terminate (the “Prepayment Offer Termination Date”), (C) that any Lender
electing to have any Loans prepaid pursuant to the Prepayment Offer shall be
required to notify Borrower and Administrative Agent on or before the Prepayment
Offer Termination Date and (D) that any Lender shall be entitled to withdraw its
election if Administrative Agent receives, not later than the Business Day

 

19

--------------------------------------------------------------------------------

 

prior to the Prepayment Offer Termination Date, notice that such Lender is
withdrawing its election to have its Loans prepaid.

(ii)  Such prepayment shall be made to each Lender electing to have its Loans
prepaid in accordance with clause (i) above, in the case of a Qualifying IPO, no
later than 365 days after the date of such Qualifying IPO, and in the case of an
Extraordinary Proceeds Event, no later than five (5) Business Days after the
Prepayment Offer Termination Date.  Such prepayment shall be made without
premium or penalty, in all cases.  For the avoidance of doubt, Borrower’s
failure to comply with this paragraph shall not relieve it of any obligation to
make any such prepayment.

(d)  General.  All prepayments of Loans made under this Agreement, whether
voluntary or mandatory, shall be made together with payment of accrued interest
on the amount of principal so prepaid, fees and any amount required pursuant to
Section 2.10.

2.06  Fees.

(a)  Agency Fee.  Borrower shall pay an annual agency fee of $50,000 (the
“Agency Fee”) to Administrative Agent for its own account. The annual Agency Fee
shall be paid in immediately available funds on each anniversary of the Original
Closing Date until the earlier of (i) the Stated Maturity Date or (ii) the date
on which the Loans are fully prepaid pursuant to Section 2.05.  The Agency Fee
shall not be subject to reduction by way of set-off or counterclaim and shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.07  Increased Costs.

(a)  Increased Costs Generally.  If any Change in Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
Party;

(ii)  subject any Lender Party to any tax of any kind whatsoever with respect to
this Agreement, or any Loan made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for Indemnified Taxes
and Excluded Taxes described in clauses (a)(ii) and (b) through (d) of the
definition of “Excluded Taxes”); or

(iii)  impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or any Loan made hereunder;

and the result of any of the foregoing shall be to increase the cost to such
Lender Party, or to reduce the amount of any sum received or receivable by such
Lender Party hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender Party, Borrower will pay to such Lender Party
such additional amount or amounts as will compensate such Lender Party for such
additional costs incurred or reduction suffered.

(b)  Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level

 

20

--------------------------------------------------------------------------------

 

below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c)  Certificates for Reimbursement.  A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in Subsection (a) or (b) of
this Section and delivered to Borrower shall be conclusive absent manifest
error.  Borrower shall pay such Lender Party the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)  Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation; provided that that
Borrower shall not be required to compensate any Lender Party pursuant to
Section 2.07(a) for any increased costs incurred more than 180 days prior to the
date that such Lender Party notifies Borrower, in writing of the increased costs
and of such Lender Party’s intention to claim compensation thereof; provided,
further, that if the circumstance giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e)  Survival. All of Borrower’s obligations under this Section 2.07 shall
survive termination of the Facility, repayment of all other Obligations
hereunder, and resignation or replacement of Administrative Agent.

2.08  Taxes.

(a)  Payments Free of Taxes.  

(i)  Any and all payments by or on account of any obligation of a Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable Laws require a Loan Party or
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined in the good faith
discretion of such Loan Party or Administrative Agent, as the case may be.

(ii)  If a Loan Party or Administrative Agent shall be required by the Internal
Revenue Code or applicable Law to withhold or deduct any Taxes from any payment,
then (A) Administrative Agent or such Loan Party shall withhold or make such
deductions as are determined by Administrative Agent or such Loan Party, as the
case may be, to be required, (B) Administrative Agent or such Loan Party shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Internal Revenue Code or such applicable Law,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by such Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) each Lender Party receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

21

--------------------------------------------------------------------------------

 

(b)  Payment of Other Taxes. Without limiting or duplication of the provisions
of Subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.

(c)  Indemnification.  

(i)  Without limiting or duplication of the provisions of Subsection (a) or (b)
above, each Loan Party shall, and does hereby, indemnify each Lender Party, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by such Loan Party or Administrative Agent or paid
by such Lender Party, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of any such payment or liability
delivered to Borrower by a Lender Party (with a copy to Administrative Agent),
or by Administrative Agent on its own behalf or on behalf of a Lender Party,
shall be conclusive absent manifest error.

(ii)  Without limiting or duplication of the provisions of Subsection (a) or (b)
above, each Lender shall, and does hereby, indemnify Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for Administrative Agent) incurred by or asserted
against Administrative Agent by any Governmental Authority as a result of the
failure by such Lender to deliver, or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required to be delivered by such Lender to
Administrative Agent pursuant to Subsection (e).  Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to Administrative Agent under this clause (ii).  The agreements in
this clause (ii) shall survive the resignation or replacement of Administrative
Agent, any assignment of rights by a Lender, and the repayment, satisfaction or
discharge of all other Obligations.

(d)  Evidence of Payments.  Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by any Loan Party or by
Administrative Agent to a Governmental Authority as provided in this Section
2.08, Borrower shall deliver to Administrative Agent or Administrative Agent
shall deliver to Borrower, as the case may be, the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by Laws to report such payment or other evidence of
such payment reasonably satisfactory to Borrower or Administrative Agent, as the
case may be.

(e)  Status of Lenders.  (i) Each Lender shall deliver to Borrower and to
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement or when reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit Borrower or
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption

 

22

--------------------------------------------------------------------------------

 

from, or reduction of, applicable Taxes in respect of all payments to be made to
such Lender by any Loan Party pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction. Each Lender shall promptly (A) notify Borrower and Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Loan Party or Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender. Notwithstanding anything to the contrary in
the preceding sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.08(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)  Without limiting or duplication of the foregoing,

(A)  any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or applicable successor form), establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form), establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)  executed originals of IRS Form W-8ECI;

(3)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent

 

23

--------------------------------------------------------------------------------

 

shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form); or

(4)  to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or applicable successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D)  if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for the Loan Parties and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this paragraph, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii)  Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.

 

24

--------------------------------------------------------------------------------

 

(iv)  If Administrative Agent is a U.S. Person, it shall deliver to Borrower two
executed originals of IRS Form W-9 certifying that it is exempt from U.S.
federal backup withholding tax. Otherwise, Administrative Agent (including any
successor Administrative Agent that is not a U.S. Person) shall deliver to
Borrower two duly completed copies of Form W-8IMY certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the Loan
Parties to be treated as a U.S. Person with respect to such payments (and the
Loan Parties and Administrative Agent agree to so treat Administrative Agent as
a U.S. Person with respect to such payments), with the effect that the Loan
Parties can make payments to Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

(f)  Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender Party, or have any obligation to pay to any Lender
Party, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender Party.  If Administrative Agent or any Lender Party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Loan Party
or with respect to which any Loan Party has paid additional amounts pursuant to
this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by
Administrative Agent or such Lender Party, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
Administrative Agent or such Lender Party, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Administrative Agent or such Lender Party in
the event Administrative Agent or such Lender Party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Subsection (f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Subsection (f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Subsection shall not
be construed to require Administrative Agent or any Lender Party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.

(g)  Defined Terms. For purposes of this Section 2.08, the term “applicable Law”
includes FATCA.

(h)  Survival. Each party’s obligations under this Section 2.08 shall survive
termination of the Facility, repayment of all other Obligations hereunder, and
resignation or replacement of Administrative Agent.

(i)  Grandfather Status. For purposes of determining withholding Taxes imposed
under FATCA, from and after the First Amendment Effective Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

25

--------------------------------------------------------------------------------

 

2.09  Illegality.  Notwithstanding any other provision of this Agreement, if any
Lender shall notify Administrative Agent and Borrower that any Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender to perform its obligations to make or maintain Loans
hereunder, the obligation of such Lender to make or maintain its Ratable Share
of the Loans shall be terminated and all Loans of such Lender, all interest
thereon and all other amounts payable under this Agreement to such Lender shall
become due and payable.  Any Lender that becomes aware of circumstances that
would permit such Lender to notify Administrative Agent of any illegality under
this Section 2.09 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Lending Office if the making of such change would avoid or eliminate such
illegality and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

2.10  Compensation for Losses.  Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable and documented
losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Loan but excluding loss of anticipated
profits) which such Lender may sustain: (a) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Sections 2.03 or 2.05 or
as a result of an acceleration of the Loans pursuant to Section 6.01) occurs on
a date which is not the last day of an Interest Period with respect thereto; (b)
if any prepayment of any Loan is not made on any date specified in a notice of
prepayment given by Borrower; or (c) as a consequence of any other default by
Borrower to repay any Loan when required by the terms of this Agreement.  Such
loss, expense or liability to any Lender shall be deemed to include an amount
determined by such Lender to be the amount (if any) by which (x) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
the Loan (which, for the avoidance of doubt, will not include the Spread
applicable thereto), for the period from the date of such event to the last day
of the applicable Interest Period therefor (or, in the case of a failure to
borrow, for the period that would have been the initial Interest Period for the
Loan) exceeds (y) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for Dollar deposits of a comparable
amount and period from banks in the London interbank market.  A certificate of
any Lender setting forth any amount or amounts such Lender is entitled to
receive pursuant to this Section 2.10 shall be delivered to Borrower and shall
be conclusive absent manifest error. The obligation of Borrower in this clause
shall survive the repayment, satisfaction or discharge of all the Obligations.

2.11  Evidence of Debt.

(a)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b)  Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder, and (iii) the amount of any sum received by Administrative
Agent for the benefit of Lenders hereunder from Borrower and each Lender’s share
thereof.

(c)  The entries maintained in the accounts maintained pursuant to
Subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of Administrative Agent or any Lender to maintain

 

26

--------------------------------------------------------------------------------

 

such accounts or any error therein shall not in any manner affect the obligation
of Borrower to repay such obligations in accordance with their terms, and in the
event of any conflict between such accounts and the Register maintained by
Administrative Agent pursuant to Section 8.06(e), the entries in the Register
shall be controlling.  It is the intention of the parties hereto that the Loans
will be treated as in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code (and any other relevant or
successor provisions of the Internal Revenue Code).

(d)  No promissory note shall be required to evidence the Loans by Lenders to
Borrower. Upon the request of a Lender, Borrower shall execute and deliver to
such Lender a promissory note, which shall evidence the Loans to Borrower by
such Lender in addition to such records.  Any promissory note issued to a Lender
shall bear the following legend:

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES.  FOR INFORMATION REGARDING THE ISSUE PRICE, THE TOTAL
AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF
THE NOTE, PLEASE CONTACT JEFFREY SPAIN, RENTECH NITROGEN HOLDINGS, INC., 10877
WILSHIRE BLVD., 10TH FLOOR, LOS ANGELES CA 90024, TELEPHONE: 310-571-9800, FAX:
310-208-7165.

2.12  Payments and Computations.

(a)  All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Borrower shall
make each payment hereunder not later than 12:00 noon on the day when due in
Dollars to Administrative Agent in immediately available funds at its office in
New York, New York.  Administrative Agent will promptly distribute to each
Lender  its Ratable Share (or other applicable share as provided herein) of (i)
any such payment made in the form of funds in like funds as received by wire
transfer to such Lender’s Lending Office and (ii) any such payment made in the
form of Equity Interests either by delivery of physical certificates evidencing
such Equity Interests to such Lender at its Lending Office or, if such Equity
Interests are not evidenced by certificates, by electronic transfer of such
Equity Interests to a securities account established by such Lender (provided
information regarding such account previously shall have been notified by such
Lender to the Administrative Agent).  All payments received by Administrative
Agent after 12:00 noon shall be deemed received on the next succeeding Business
Day (in Administrative Agent’s sole discretion) and any applicable interest or
fee shall continue to accrue.  

(b)  Except as otherwise provided herein, whenever any payment hereunder would
be due on a day other than a Business Day, such payment shall be extended to the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or any fees, as the case may
be.

(c)  Except as expressly provided in Section 2.01, all payments (including,
without limitation, prepayments and any other amounts received hereunder in
connection with the exercise of Administrative Agent’s and Lenders’ rights after
an Event of Default) made by Borrower to Administrative Agent under any Loan
Document shall be applied to amounts then due and payable in the following
order: (i) to any fees, expenses and indemnities payable by Borrower to
Administrative Agent under any Loan Document; (ii) ratably to any expenses and
indemnities payable by Borrower to any Lender under any Loan Document; (iii) to
any accrued and unpaid interest and fees due to any Lender under this Agreement;
(iv) to principal payments

 

27

--------------------------------------------------------------------------------

 

on the outstanding Loans; and (v) to the extent of any excess, to the payment of
all other Obligations under the Loan Documents.

2.13  Administrative Agent’s Clawback.  

(a)  Funding by Lenders; Presumption by Administrative Agent.  Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to
Administrative Agent such Lender’s Ratable Share of such Loan, Administrative
Agent may assume that such Lender has made such Ratable Share of such Loan
available on such date and may, in reliance upon such assumption, make available
to Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its Ratable Share of such Loan available to Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to Borrower to but
excluding the date of payment to Administrative Agent, at (i) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
Borrower, the Applicable Rate.  If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period.  If such Lender pays its Ratable
Share of the applicable Loan to Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing.  Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

(b)  Payments by Borrower; Presumptions by Administrative Agent.  Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of Lenders
hereunder that Borrower will not make such payment, Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to Lenders the amount
due.  In such event, if Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation.

(c)  Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 2.08(c)(ii) or 8.04(c)
are several and not joint.  The failure of any Lender to make any Loan or to
make any payment under Section 2.08(c)(ii) or 8.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 2.08(c)(ii) or 8.04(c).

2.14  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other

 

28

--------------------------------------------------------------------------------

 

adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that: (i) if any such participations or subparticipations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to Borrower or
any Affiliate thereof (as to which the provisions of this Section shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

2.15  Restricted Transactions; No-Rehypothecation.

(a)  Except for any Permitted Transaction (or component thereof), without the
consent of Required Lenders (not to be unreasonably withheld), Borrower shall
not, and shall not permit Parent Guarantor or any Aggregated Person to, (i)
sell, hedge (including any derivative transactions and short sales), transfer or
otherwise dispose of any Underlying Equity; (ii) incur additional Debt
collateralized by any Underlying Equity, including without limitation synthetic
“long” positions on the Underlying Equity; (iii) issue debt or preferred stock
or other instruments exchangeable into or otherwise referencing the Underlying
Equity; or (iv) enter into any agreement that contractually imposes any lock-up,
encumbrance, or other restriction in respect of any Collateral Shares, other
than under the Facility and other than any agreement to which any Lender Party
is a party.

(b)  Each of the following transactions shall be a “Permitted Transaction”:

(i)  [intentionally omitted];

(ii)  any sale of Underlying Equity constituting Collateral pursuant to any
exercise of rights and remedies under the Pledge Agreement; and  

(iii)  any of the releases made in accordance with Section 2.16 below.

(c)  Each Lender Party agrees not to pledge, repledge, hypothecate,
rehypothecate, sell, assign, invest, lend, use, commingle or otherwise transfer
for hedging, financing or other related activities (including without
limitation, pursuant to repurchase transactions) any Collateral Shares; provided
that the foregoing shall not restrict (i) any Lender Party’s rights to assign,
sell participations in or pledge the Obligations and the Collateral as permitted
in Section 8.06 hereof or (ii) any Lender Party’s rights and remedies after the
occurrence and during the continuance of an Event of Default.

2.16  Release of Collateral Shares.  Borrower may not withdraw any Collateral
(as defined in the Pledge Agreement) from any Collateral Account, except as
provided in the following:

(a)  All dividends, distributions and proceeds in respect of the Collateral
Shares, whether in cash, securities or other property, shall be deposited into
the Collateral Account and constitute Collateral.  Borrower may, upon three (3)
Business Days’ notice (or four (4) Business Days if

 

29

--------------------------------------------------------------------------------

 

such notice is not received by 12:00 noon on the applicable Business Day) to
Administrative Agent, request the release of Ordinary Cash Distributions
deposited into the Collateral Account (which notice may be delivered prior to
the deposit of such Ordinary Cash Distributions), and Administrative Agent shall
instruct Custodian to release such Ordinary Cash Distributions on the date
specified by Borrower in such request so long as of the date of such release no
Default or Event of Default has occurred, is continuing or would result from
such release.

(b)  Borrower may, upon three (3) Business Days’ notice (or four (4) Business
Days if such notice is not received by 12:00 noon on the applicable Business
Day) to Administrative Agent, request the release from the Collateral Account of
Collateral Shares up to the Designated Underlying Equity Amount, and
Administrative Agent shall, following receipt of such notice, instruct Custodian
to release such Collateral Shares on the date specified by Borrower in such
request if (i) the notice specifies the number of Collateral Shares requested to
be released and (ii) the pro forma aggregate total number of Collateral Shares
released pursuant to this clause (b) does not exceed the Designated Underlying
Equity Amount determined as of the Second Restatement Date.

Article III.
CONDITIONS PRECEDENT

3.01  Conditions Precedent to the Second Restatement Date.  This Agreement will
become effective on the Second Restatement Date subject to the satisfaction or
waiver by the Lenders of each of the following conditions precedent:

(a)  Administrative Agent shall have received each of the following documents,
each duly executed by each party thereto, each dated the Second Restatement Date
and each in form and substance satisfactory to Administrative Agent and each
Lender:

(i)  this Agreement;

(ii)  the Guaranty Agreement;

(iii)  the Collateral Reaffirmation Agreement;

(iv)  the BMO Intercreditor Reaffirmation Agreement;

(v)  an amendment or supplement to, or any related document or filing to, any
Security Document requested by the Administrative Agent and the Lenders if the
Administrative Agent and the Lenders determine that such amendment or
supplement, or any such related document or filing, is necessary to (i) preserve
the validity, perfection or priority of the Liens created by such Security
Document after giving effect to the Merger and the other transactions
contemplated by this Agreement and (ii) ensure that the operation of such
Security Document is consistent with its operation immediately prior to the
Second Restatement Date;

(vi)  a certificate of a Responsible Officer of each Loan Party certifying (A)
copies of the Constituent Documents (including any amendments or supplements
thereto) of such Loan Party (or, in the alternative, that there have been no
changes to such documents since the delivery of such documents on the First
Restatement Date or the subsequent joinder of such Loan Party to the Guaranty),
(B) copies of the resolutions authorizing and approving the execution, delivery
and performance by such Loan Party

 

30

--------------------------------------------------------------------------------

 

of the Loan Documents to which such Loan Party is a party, and (C) all documents
evidencing all other necessary company action, governmental approvals and
third-party consents, if any, for such Loan Party with respect to each Loan
Document;

(vii)  a certificate of a Responsible Officer of each Loan Party certifying the
names and true signatures of the Responsible Officers of such Loan Party
authorized to sign each Loan Document to which such Loan Party is a party;

(viii)  a certificate from the chief financial officer or chief executive
officer of the Parent Guarantor, certifying on behalf of Parent Guarantor,
Borrower, Rentech Development Corporation, Rentech WP U.S. Inc., RTK WP
Holdings, ULC, RTK WP Canada, ULC, RTK WP2 Holdings, ULC, RTK WP2 Canada, ULC,
and Fulghum Fibres, Inc. (collectively, the “Certifying Loan Parties”) that, on
and as of the Second Restatement Date, and after giving effect to the
transactions contemplated hereby and the Liens created pursuant hereto, (A) the
present fair value of each Certifying Loan Party's assets exceeds the total
amount of such Certifying Loan Party's liabilities (including, without
limitation, contingent liabilities), (B) each Certifying Loan Party has capital
and assets sufficient to carry on its businesses, (C) each Certifying Loan Party
is not engaged and is not contemplating engagement in a business or a
transaction for which its remaining assets are unreasonably small in relation to
such business or transaction, (D) no Certifying Loan Party intends to incur or
believes that it will incur debts beyond its ability to pay as they become due
and (E) no Certifying Loan Party will be rendered insolvent by the execution,
delivery and performance of the Loan Documents to which it is a party or by the
consummation of the transactions contemplated by the Loan Documents;

(ix)  certificates evidencing (i) the good standing of each Loan Party in its
jurisdiction of formation and (ii) the qualification of such Loan Party to do
business in each jurisdiction in which it is required to so qualify, in each
case, dated a date not earlier than ten (10) Business Days prior to the Second
Restatement Date (other than the qualification of Fulghum Fibres, Inc. in South
Carolina, which shall be delivered to the Administrative Agent within three
weeks of the Second Restatement Date);

(x)  an opinion of Latham & Watkins LLP, as special counsel to the Borrower,
covering the following matters, as applicable: legal existence and good
standing, power, authorization and execution, capacity, enforceability,
non-contravention (corporate, contractual and legal), governmental approval,
compliance with margin regulations and the Investment Company Act, and the
continuing validity and perfection of the liens and security interests created
by the Security Documents;

(xi)  [intentionally omitted];

(xii)  any certificates representing the pledged Equity Interests referred to in
any Security Document accompanied by undated stock or equity transfer powers
executed in blank, and any instruments evidencing Debt owed to a Loan Party
required to be delivered by any Security Document; and

(xiii)  a certificate from a Responsible Officer of Parent Guarantor attaching
thereto all amendments or modifications that have been made since the First
Restatement Date to the documents governing the Debt permitted by Section 8(d)
of the Guaranty Agreement and certifying that, after giving effect to such
delivery, all such

 

31

--------------------------------------------------------------------------------

 

documentation as delivered pursuant to the Existing Restated Credit Agreement
and this Agreement is true, correct and complete, provided that the parties
agree that (i) the documentation for the Debt referred to in Item 20 of Schedule
8(d) of the Guaranty Agreement shall not be required to be delivered until the
tenth Business Day after the Second Restatement Date and (ii) the Borrower
covenants to cause such delivery to occur on or prior to such date.

(b)  The Administrative Agent shall have received (i) evidence that the
Collateral Account is in existence and (ii) a copy of the Instruction Letter
providing for the transfer to or retention in the Collateral Account of the
Underlying Equity constituting the Required Collateral Shares Amount, it being
agreed that it shall be an immediate Event of Default if Underlying Equity
constituting the Required Collateral Shares Amount has not been deposited in the
Collateral Account by the close of business on the third Business Day
immediately following the Second Restatement Date.

(c)  All fees and expenses required to be paid to the Administrative Agent and
the Lenders on or before the Second Restatement Date, including, without
limitation, the Agency Fee and reasonable fees and expenses of counsel to
Administrative Agent and Lenders incurred on or prior to the Second Restatement
Date and unpaid as of such date, shall have been paid.

(d)  Borrower shall have provided each Lender with a completed and executed Form
G-3 issued by the Federal Reserve System.

(e)  Administrative Agent shall have received a pro forma consolidated balance
sheet for Parent Guarantor, as of the month ending February 29, 2016 and after
giving effect to the transactions contemplated hereby, which balance sheet shall
have been prepared in good faith by Parent Guarantor, and shall not be
materially inconsistent with the forecasts previously provided to Administrative
Agent.

(f)  Each of the representations and warranties contained in Article IV herein
and in each of the other Loan Documents shall be true and correct in all
material respects on and as of the Second Restatement Date (except to the extent
that such representations and warranties relate solely to an earlier date in
which case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided,
that, if a representation and warranty is qualified as to materiality, with
respect to such representation and warranty the materiality qualifier set forth
above shall be disregarded).

(g)  No event shall have occurred which constitutes a Default or an Event of
Default.

(h)  Since the First Restatement Date, no event or condition shall have occurred
or resulted in, or could be reasonably expected to cause, either individually or
in the aggregate, a Material Adverse Effect.

(i)  The Administrative Agent shall have received evidence in form and substance
reasonably satisfactory to the Required Lenders that all of the
insurance-related requirements of Section 5(q) of the Security Agreement and
Section 5(q) of the Canadian Security Agreement are satisfied as of the Second
Restatement Date.

(j)  The Merger Closing shall have occurred in accordance with the terms of the
Merger Documents and the Administrative Agent shall have received a certificate
of a Responsible Officer of Parent Guarantor (i) certifying to that effect and
(ii) attaching the Merger Documents

 

32

--------------------------------------------------------------------------------

 

and all other material documents entered into and/or delivered in connection
with the Merger Closing and certifying that such documents are true, correct and
complete.  

(k)  All steps required to be taken on the Second Restatement Date under Section
2.01(a) to provide for the payment in full of the Tranche A Loan shall have been
taken.  The Tranche D Loan shall have been paid in full in the manner specified
in Section 2.01(c) of this Agreement.

(l)  All steps required to be taken on the Second Restatement Date under Section
2.1 of the Preferred Equity Discharge Agreement to provide for the payment in
full of the Preferred Equity Repayment Amount shall have been taken, and all
other amounts required to be paid to the holders of the Preferred Equity
pursuant to the terms of the Preferred Equity Discharge Agreement shall have
been paid in full including, without limitation, payment in full of all
reasonable costs and expenses of such holders (including the fees and expenses
of expenses of counsel to such holders incurred in connection with the
transactions contemplated by the Merger Documents and the Preferred Equity
Discharge Agreement).

Article IV.
REPRESENTATIONS AND WARRANTIES

4.01  Representations and Warranties of Borrower.  Borrower represents and
warrants to each Lender Party that:

(a)  Borrower (i) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (ii) is duly qualified and in
good standing as a foreign corporation in each other jurisdiction in which it
owns or leases property or in which the conduct of its business requires it to
so qualify or be licensed and where, in each case, failure so to qualify and be
in good standing could have a Material Adverse Effect, and (iii) has all
requisite company power and authority to own or lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted.

(b)  The execution, delivery and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party (when delivered) and the grant
by Borrower of the security interest contemplated hereby with respect to any
Collateral are within its company powers, have been duly authorized by all
necessary company action, and do not (i) contravene Borrower’s Constituent
Documents, (ii) contravene any contractual restriction binding on it or require
any consent under any material agreement or instrument to which it is a party or
by which any of its properties or assets is bound, (iii) result in or require
the creation or imposition of any Liens upon any property or assets of Borrower
other than Permitted Liens, or (iv) violate any Law (including, but not limited
to, the Securities Act of 1933 and the Exchange Act and the regulations
thereunder) or writ, judgment, injunction, determination or award.  

(c)  Except for any filings specifically provided for in any Security Document
to which Borrower is a party, no order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption or waiver by, any Governmental Authority or any other third party
(except as have been obtained or made and are in full force and effect), is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance by Borrower of any Loan Document to which it is a
party, (ii) the legality, validity, binding effect or enforceability of any Loan
Document, or (iii) the creation, validity or perfection of the Liens created by
the Security Documents.

 

33

--------------------------------------------------------------------------------

 

(d)  Borrower is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(e)  This Agreement and the other Loan Documents to which Borrower is a party
are and will be legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their respective terms in all respects.

(f)  No Default or Event of Default has occurred and is continuing, or would
result after giving effect to the borrowing of any Loan.

(g)  Borrower has not incurred any Debt, other than Debt permitted by
Section 5.02(a).

(h)  Since the First Restatement Date, no event or condition has resulted in, or
could be reasonably expected to cause, either individually or in the aggregate,
a Material Adverse Effect.

(i)  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or against any of their properties or
revenues that (i) could reasonably be expected to have a Material Adverse Effect
or (ii) purport to affect the legality, validity or enforceability of this
Agreement or any other Loan Document, or that involves a substantial likelihood
of prohibiting, restricting, delaying or otherwise materially affecting the
performance of any of the Loan Documents or the making or repayment of the
Loans.

(j)  Borrower is not required to register as an “investment company” as such
term is defined in the United States Investment Company Act of 1940.

(k)  The execution, delivery and performance by Borrower of the Loan Documents
does not violate Regulation T, Regulation U or Regulation X.

(l)  Borrower owns all of its assets free and clear of Liens, other than
Permitted Liens.  Borrower has not made any registrations, filings or
recordations in any jurisdiction evidencing a security interest in any of its
assets including, but not limited to, the filing of a register of mortgages,
charges and other encumbrances or filings of UCC-1 financing statements, other
than with respect to Permitted Liens.

(m)  Borrower has filed all U.S. federal and state income tax returns and all
other tax returns which are required to be filed by it in all jurisdictions and
has paid all taxes, assessments, claims, governmental charges or levies imposed
on it or its properties, except where the failure to file such tax returns or
pay such taxes or other amounts could not reasonably be expected to have a
Material Adverse Effect or for taxes contested in good faith by appropriate
proceedings diligently conducted and as to which adequate reserves have been
provided in accordance with GAAP.  Borrower has not entered into an agreement or
waiver or been requested in writing to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Borrower and is not aware of any circumstances that would cause the
taxable years or other taxable periods of Borrower not to be subject to the
normally applicable

 

34

--------------------------------------------------------------------------------

 

statute of limitations, except as would not reasonably be expected to have a
Material Adverse Effect.

(n)  (i) The present fair value of Borrower’s assets exceeds the total amount of
Borrower’s liabilities (including, without limitation, contingent liabilities),
(ii) Borrower has capital and assets sufficient to carry on its businesses,
(iii) Borrower is not engaged and is not contemplating engagement in a business
or a transaction for which its remaining assets are unreasonably small in
relation to such business or transaction and (iv) Borrower does not intend to
incur or believe that it will incur debts beyond its ability to pay as they
become due.  Borrower will not be rendered insolvent by the execution, delivery
and performance of documents relating to this Agreement or by the consummation
of the transactions contemplated under this Agreement.

(o)  All Collateral Shares are (i) registered in the name of The Depository
Trust Company’s nominee, (ii) maintained in the form of book entries on the
books of The Depository Trust Company, and (iii) allowed to be settled through
The Depository Trust Company’s regular book-entry settlement services.

(p)  In the hands of any Lender Party exercising its rights under the Loan
Documents, neither the Collateral Shares nor any other Collateral is subject to
any lock-up agreement, voting agreement or similar contractual restrictions
(other than the applicable restrictions under the Loan Documents), other than
(i) the Consent and Waiver to Voting and Support Agreement dated as of March 8,
2016, by and among the Issuer, the Parent Guarantor, the Borrower, DSHC, LLC,
GSO Capital Partners LP, GSO Special Situations Master Fund LP and each of the
Holders listed on Schedule A to the Transaction Agreement, (ii) the Partnership
Agreement applicable to transfers of record ownership of the Underlying Equity
on the books of the Issuer, and (iii) the Transaction Agreement entered into as
of August 9, 2015, by and among the Issuer, Coffeyville Resources, LLC, the
Parent Guarantor, the Borrower and DSHC, LLC.

(q)  Borrower has complied with its reporting obligations with respect to the
Underlying Equity and the Loan Documents under Sections 13 and 16 of the
Exchange Act and applicable securities laws of any other jurisdiction, including
any required filings with the SEC.

(r)  Borrower has not engaged in or entered into any transaction prohibited
under Section 2.15.

(s)  Neither Borrower nor any of its assets, properties or revenues has any
right of immunity on the grounds of sovereignty or otherwise from jurisdiction
of any court or from setoff or any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the Law of any jurisdiction.

(t)  The Loans are made with full recourse to Borrower and constitute direct,
general, unconditional and unsubordinated Debt of Borrower and rank pari passu
or senior to all other Debt of Borrower. This Agreement is entered into by
Borrower in good faith and at arm’s length and is a bona fide loan transaction.
This Agreement is not entered into with an expectation that Borrower would
default in its obligations hereunder. Each Lien created under the Security
Documents is a bona fide pledge to secure the Obligations, and the Loan
Documents are not entered into by any Loan Party with the intent of facilitating
a disposition of the Collateral Shares.  

 

35

--------------------------------------------------------------------------------

 

(u)  All written information provided with respect to Borrower and its
Affiliates by or on behalf of Borrower to Administrative Agent or any Lender in
connection with the negotiation, execution and delivery of this Agreement and
the other Loan Documents or the transactions contemplated hereby and thereby
including, but not limited to, any financial statements of Borrower and its
Subsidiaries provided to Administrative Agent, was or will be, on or as of the
applicable date of provision thereof, when taken as a whole, complete and
correct in all material respects and did not (or will not) contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading in light of the time and
circumstances under which such statements were made.

(v)  Each material agreement to which Borrower is a party is in full force and
effect, and Borrower is not in default under any provision of any indenture,
mortgage, deed of trust, credit agreement, loan agreement or any other material
agreement or instrument to which Borrower is a party or by which Borrower or any
of its properties or assets is bound which could reasonably be expected to
result in a Material Adverse Effect.

(w)  All licenses, permits, approvals, concessions or other authorizations
necessary to the conduct of the business of Borrower have been duly obtained and
are in full force and effect, except where the failure to obtain and maintain
any of the foregoing could not reasonably be expected to result in a Material
Adverse Effect.  There are no restrictions or requirements which limit
Borrower’s ability to lawfully conduct its business or perform its obligations
under this Agreement or any other Loan Document.

(x)  All financial statements concerning Borrower, Parent Guarantor or any
Affiliates thereof which have been or will hereafter be furnished by or on
behalf of Borrower or Parent Guarantor to Administrative Agent pursuant to the
Loan Documents have been or will be prepared in accordance with GAAP
consistently applied and do or will, in all material respects, present fairly
the financial condition of the Persons covered thereby as at the dates thereof
and the results of their operations for the periods then ended.

(y)  On the Second Restatement Date, Borrower has no Subsidiaries.

(z)  (i) Except as could not reasonably be expected to result in a Material
Adverse Effect, (A) each Plan has been maintained in compliance with the
applicable provisions of the Internal Revenue Code and ERISA; (B) no ERISA Event
has occurred or is reasonably expected to occur; and (C) as of the most recent
valuation date, the present value of all accumulated benefits under each Pension
Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) do not exceed the fair
market value of the assets of such Pension Plan allocable to such accrued
benefits; and (ii) the underlying assets of Borrower do not constitute Plan
Assets.

(aa)  Borrower is not engaged in any business other than as described in its
Constituent Documents.

(bb)  [Intentionally Omitted]

(cc)  The proceeds of the Tranche B Loans were used by the Borrower and Parent
Guarantor solely for the purposes permitted by Section 4.01(cc) of the Existing
Restated Credit Agreement and not for any purpose that violated Regulation T,
Regulation U or Regulation X.

 

36

--------------------------------------------------------------------------------

 

(dd)  (i)  None of the Loan Parties and none of their respective Subsidiaries
are, and to Borrower’s knowledge none of their respective Affiliates are, in
violation of any requirement of Law relating to terrorism or money laundering
(collectively, “AML Laws”), including, but not limited to, Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the Patriot Act, and any other enabling legislation or executive order
relating thereto, and other federal, state, local or foreign laws relating to
“know your customer” and antimony laundering rules and regulations.

(ii)  None of the Loan Parties, none of their respective Subsidiaries and, to
Borrower’s knowledge, none of their respective Affiliates and no broker or other
agent of any Loan Party acting in any capacity in connection with the Loan
Documents is any of the following: (A) a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order or any other
applicable OFAC regulation; (B) a Person owned or controlled by, or acting on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order or any other applicable OFAC regulation;
(C) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any applicable AML Law; (D) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order or other applicable OFAC regulations; or (E) a Person that
is named as a “specially designated national” or “blocked person” on the most
current list published by OFAC at its official website, currently available at
www.treas.gov/offices/enforcement/ofac/ or any replacement website or other
replacement official publication of such list.

(iii)  None of the Loan Parties, none of their respective Subsidiaries and, to
Borrower’s knowledge, none of their respective Affiliates and no broker or other
agent of any Loan Party acting in any capacity in connection with the Facility
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in clause
(ii) above, (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order or
other applicable OFAC regulations, or (C) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable AML Law.

(iv)  No part of the proceeds of any Loan will be used directly or indirectly
for any payments to any government official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official governmental capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any applicable
Laws.

If any Loan Party acquires or forms any Subsidiary, each of the foregoing
representations and warranties referring to any Subsidiary of a Loan Party shall
be thereafter deemed modified to cover, on a prospective basis, the Loan Parties
and their respective Subsidiaries (including such Loan Party’s newly acquired or
formed Subsidiary), mutatis mutandis.

Article V.
COVENANTS OF BORROWER

5.01  Affirmative Covenants.  So long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation shall remain unpaid or unsatisfied,
Borrower shall:

(a)  Existence.  Preserve and maintain its existence and material rights and
franchises.

 

37

--------------------------------------------------------------------------------

 

(b)  Reporting Requirements. Furnish to Administrative Agent or cause to be
furnished to Administrative Agent:

(i)  [intentionally omitted];

(ii)  [intentionally omitted];

(iii)  concurrently with such distributions, copies of all financial reports
distributed by or on behalf of Borrower to all of its shareholders, if any;

(iv)  no later than thirty (30) days after the start of each calendar year, a
consolidated budget for Parent Guarantor and its Subsidiaries for such calendar
year;

(v)  [intentionally omitted];

(vi)  [intentionally omitted];

(vii)  promptly, and in any event within two (2) Business Days after receipt
thereof by Borrower or any Affiliate of Borrower, copies of each notice or other
correspondence received from the SEC concerning any investigation or possible
investigation or other similar inquiry by such agency regarding any Loan Party
(for the avoidance of doubt, routine trading inquiries not involving any Loan
Party shall not be covered by this clause (vii));

(viii)  as soon as possible and in any event within two (2) Business Days after
Borrower obtains actual knowledge of the occurrence of (A) any Event of Default
or Default, (B) any actual or threatened litigation which, if adversely
determined to Borrower, could reasonably be expected to result in a Material
Adverse Effect, and (C) any event which could reasonably be expected to result
in a Material Adverse Effect, in each case, a statement of a Responsible Officer
of Borrower setting forth the details thereof and the action which Borrower has
taken and proposes to take with respect thereto;

(ix)  as soon as possible and in any event within two (2) Business Days after
Borrower obtains actual knowledge of the occurrence thereof, notice of any
Change of Control;

(x)  [intentionally omitted];

(xi)  copies of all general communications delivered by Parent Guarantor to all
shareholders of Parent Guarantor within two (2) Business Days of the day such
communications were first delivered to such shareholders or filed with the SEC;

(xii)  promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
Borrower as Administrative Agent may from time to time reasonably request; and

(xiii)  promptly but in any event within twenty (20) days after Borrower knows,
or has reason to know, that any ERISA Event has occurred or will occur.

 

38

--------------------------------------------------------------------------------

 

Borrower shall use commercially reasonable efforts to not provide any MNPI in
any document or notice required to be delivered pursuant to, or in connection
with, this Agreement or any other Loan Document to any Lender Party.  Borrower
acknowledges and agrees that if any Lender Party or any of its Affiliates,
acting in such capacities in connection with the Facility, received from
Borrower or any of its Affiliates any such MNPI, such Lender Party or Affiliate
may disclose such MNPI publicly in connection with any foreclosure.

Borrower hereby acknowledges that the Lender Parties acting in their respective
capacities in connection with this Agreement and any other Loan Document as such
do not wish to receive MNPI.  Borrower hereby agrees that upon provision of any
materials or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”), Borrower shall be deemed to (x) have
represented that such Borrower Materials contain no MNPI and (y) have authorized
each Lender Party to treat such Borrower Materials as not containing any MNPI;
provided, however, that (i) to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 8.12 and (ii) to the
extent such Borrower Materials contains MNPI, Borrower shall so notify the
Lender Parties.  Each Lender Party acknowledges that Borrower may withhold
information otherwise required to be delivered pursuant to any Loan Document to
the extent Borrower believed in good faith that such information constitutes
MNPI, and Borrower shall not be deemed to have failed to comply with any
requirement to deliver such information.

Documents required to be delivered pursuant to clauses (i) and (ii) above may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto on Borrower’s website on the Internet at the website address listed in
Section 8.02; provided that: (i) if Administrative Agent so requests, Borrower
shall deliver paper copies of such documents to Administrative Agent until a
written request to cease delivering paper copies is given by Administrative
Agent and (ii) Borrower shall notify (which may be by facsimile or electronic
mail) Administrative Agent of the posting of any such documents. For the
avoidance of doubt, Borrower may deliver any documents via facsimile or
electronic mail in accordance with Section 8.02.  

(c)  Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including: (i) all
material taxes, assessments, claims and governmental charges or levies imposed
upon it or upon its property; provided, however, that Borrower shall not be
required to pay or discharge any such tax, assessment, claim or charge that is
being diligently contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained; and (ii) all lawful claims
which, if unpaid, would become a Lien on its property.

(d)  Inspection Rights.  At any reasonable time during normal business hours and
upon reasonable prior notice, from time to time permit any Lender Party or any
agent or representative thereof (in each case, subject to Section 8.12) to
(i) visit and inspect the properties of Borrower and discuss the affairs,
finances, assets and accounts of Borrower with any of Borrower’s officers,
directors or other representatives and (ii) discuss the affairs, finances,
assets and accounts of Borrower with Borrower’s independent certified public
accountants and to examine and make copies of and abstracts from their records
and books of account, all at the expense of Borrower; provided, however, that
after the occurrence of an Event of Default, any Lender Party (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

 

39

--------------------------------------------------------------------------------

 

(e)  Keeping of Books.  Keep proper books of record and account as are necessary
to prepare financial statements in accordance with GAAP.

(f)  Compliance with Laws.  Comply with all disclosure / filing requirements of
applicable Law associated with entering into the Facility and comply with all
other requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to result
in a Material Adverse Effect.

(g)  AML Laws.  Carry out its business in compliance with, and direct its
Affiliates to carry out their businesses to enable Borrower to comply with, each
of the representations and warranties under Section 4.01(dd).

(h)  Separate Corporate Existence.  (i) Maintain all accounts separate from the
accounts of any Affiliate of Borrower, and ensure that the funds of Borrower
will not be diverted to any other Person, nor will such funds be commingled with
the funds of any Affiliate or any shareholder of Borrower, (ii) ensure that, to
the extent it shares the same officers, employees, vendors or facilities as any
of its partners or Affiliates, the material expenses related hereto shall be
fairly allocated among such entities, (iii) enter into all material transactions
with any of its Affiliates only on an arm’s length basis, (iv) conduct its
affairs strictly in accordance with the Constituent Documents of Borrower, and
observe all necessary, appropriate and customary corporate formalities,
including, but not limited to, passing all resolutions or consents to the extent
necessary to authorize actions taken or to be taken, and maintaining accurate
and separate books, records and accounts, including, but not limited to, payroll
and intercompany transaction accounts, and (v) not assume or guarantee any of
the liabilities of its Affiliates or any of its shareholders or any Affiliate
thereof.

(i)  Dividends Received.  Cause (x) all dividends, distributions and proceeds
received in respect of the Collateral Shares, whether in cash, securities or
other property, to be promptly deposited into the Collateral Account and applied
in accordance with the Loan Documents and (y) all Underlying Equity owned by the
Parent Guarantor and its Subsidiaries at any time to be promptly deposited into
the Collateral Account.

(j)  Further Assurance. Upon the request of Administrative Agent, it shall
execute or deliver any additional agreements, documents and instruments, and
take such further actions as may be reasonably requested by Administrative Agent
from time to time, to assure Administrative Agent is perfected with a first
priority Lien on the Collateral or to carry out the provisions and purposes of
the Loan Documents.

5.02  Negative Covenants.  So long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, Borrower shall not, directly or indirectly:

(a)  Additional Debt.  Create, incur, assume or suffer to exist any Debt, other
than Debt created under this Agreement.  

(b)  Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
assets except for Permitted Liens or Liens granted pursuant to a Permitted
Transaction.

 

40

--------------------------------------------------------------------------------

 

(c)  Restricted Transactions.  Enter into any transactions prohibited by Section
2.15.

(d)  Mergers, Etc.  Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of, whether in one transaction or in a series of
transactions, all or substantially all of the property and assets (whether now
owned or hereafter acquired) of Borrower to any Person.

(e)  No New Business.  Engage in any activity other than (i) holding the
Underlying Equity, and activities incidental thereto or otherwise contemplated
herein, (ii) performing its obligations under the Loan Documents and the
transactions contemplated hereby or thereby and (iii) entering into and
performing its obligations under any transaction constituting a Permitted
Transaction. Borrower will remain principally engaged in the business described
in the Constituent Documents delivered to Administrative Agent prior to the
Second Restatement Date and shall not, directly or indirectly, engage in any
business other than as described in such Constituent Documents.

(f)  No Amendment of Constituent Documents, Etc.  Consent to any amendment,
supplement or other modification of any of the terms or provisions of its
Constituent Documents that could reasonably be expected to have an adverse
effect on Borrower or Lenders.

(g)  Restricted Payments.  Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payments, or incur any obligation to do so other than
(i) so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Payments to Parent Guarantor or any other
Subsidiary of Parent Guarantor that is a Loan Party and that directly owns
Equity Interests in Borrower or (ii) so long as no Event of Default has occurred
and is continuing or would result therefrom, Restricted Payments of assets and
properties not held as Collateral under the Loan Documents.

(h)  Loans and Investments. Lend money or credit or make advances to any Person,
or purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person.

(i)  Disposition of Assets.  Dispose of any asset, other than as expressly
permitted hereunder or pursuant to a Permitted Transaction.

(j)  Transactions with Affiliates.  Enter into any transaction with or make any
payment or transfer to any Affiliate of Borrower (including, in any event,
Issuer), except in the ordinary course of business and upon fair and reasonable
terms no less favorable to such Person than would be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate of Borrower.

(k)  Investment Company. Become an “investment company,” as such term is defined
in the United States Investment Company Act of 1940.

(l)  Formation of Subsidiaries. Form, create, organize, incorporate or acquire
any direct Subsidiaries, other than those in existence as of the date hereof and
listed on Schedule II.

(m)  ERISA.  (i) Establish any new Pension Plan; or (ii) without the approval of
all Lenders, take any action that would cause its underlying assets to
constitute Plan Assets.

 

41

--------------------------------------------------------------------------------

 

(n)  Compliance with Margin Regulations. Take any action with respect to the
Loan Documents that would result in a violation of Regulation T, Regulation U,
or Regulation X.

Article VI.
EVENTS OF DEFAULT

6.01  Events of Default.  If any of the following events (“Events of Default”)
shall occur:

(a)  Borrower shall fail to pay when due (i) any of the outstanding principal of
any Loan, (ii) the amounts required to be prepaid pursuant to Section 2.05, if
any, (iii) accrued interest on any Loan and such failure continues for three (3)
Business Days, or (iv) other amounts or fees owing pursuant to any of the Loan
Documents and such failure continues for ten (10) days; or

(b)  (i) Borrower shall fail to provide Administrative Agent with the reports
required to be delivered under Section 5.01(b) on the date required for such
delivery or (ii) Parent Guarantor shall fail to provide Administrative Agent
with the reports required to be delivered under Section 7(b) of the Guaranty
Agreement on the date required for such delivery; and in each case, such failure
shall continue for five (5) Business Days; or

(c)  (i) Borrower shall fail to perform or observe any term, covenant, or
agreement contained in (A) Section 5.01(a), (B) Section 5.02 that is not capable
of being cured, (C) Section 4(b) of the Pledge Agreement that is not capable of
being cured; (D) Section 4(b) of the Pledge Agreement (Other Equity) or Canadian
Pledge Agreement that is not capable of being cured; or (E) Sections 5(a), 5(h),
5(q), or 5(t) of the Security Agreement or the Canadian Security Agreement that
is not capable of being cured; (ii) any applicable Group Entity shall fail to
perform or observe any term, covenant, or agreement contained in the applicable
Group Entity Acknowledgment; or (iii) any Loan Party party to the Guaranty
Agreement shall fail to perform or observe any term, covenant, or agreement
contained in (x) Sections 7(a) or 7(i) of the Guaranty Agreement or (y)
Section 8 of the Guaranty Agreement that is not capable of being cured; or

(d)  Any Loan Party shall fail to perform or observe any other term, covenant or
agreement in this Agreement or any other Loan Document (not specified in clauses
(a) to (c) above) to which such Loan Party is a party, and such failure
continues for ten (10) Business Days; or

(e)  any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of any Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (or in any respect with
respect to any such representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language) when made or
deemed made; or

(f)  (i) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; (ii) any Loan Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or (iii)
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document; or

 

42

--------------------------------------------------------------------------------

 

(g)  (i) any Group Entity (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Debt (other than Debt owed hereunder and Debt under Swap
Agreements) and the aggregate outstanding principal amount for or in respect of
all such Debts (including undrawn committed or available amounts and amounts
owing to all creditors under any combined or syndicated credit arrangement) is
more than $1,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Debt or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event, in the case of clauses (A) and (B), is to
cause, or to permit the holder or holders of such Debt or the beneficiary or
beneficiaries of such Guaranty (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Debt to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Debt to be made, prior to its stated
maturity, or such Guaranty to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Agreement an Early
Termination Date (as defined in such Swap Agreement) resulting from (A) any
event of default under such Swap Agreement as to which any Group Entity is the
Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event (as so defined) under such Swap Agreement as to which any Group Entity is
an Affected Party (as so defined) and, in either event, the swap termination
value owed by any Group Entity as a result thereof under all such Swap
Agreements is greater than $1,000,000; or

(h)  (i) any Group Entity becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any Group Entity and is not released,
vacated or fully bonded within 60 days after its issue or levy; (iii) any Group
Entity institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; (iv) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of any Group Entity and the appointment continues
undischarged or unstayed for sixty (60) calendar days; (v) any proceeding under
any Debtor Relief Law relating to any Group Entity or to all or any material
part of its property is instituted without the consent of such Group Entity and
continues undismissed or unstayed for sixty (60) calendar days, or an order for
relief is entered in any such proceeding; or (vi) any Group Entity shall take
any action to authorize any of the actions set forth above in this Section
6.01(h); or

(i)  there is entered against any Group Entity (i) one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding $5,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), and (A) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (B) there is a period of ten (10) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or

(j)  any Lender Party ceases to have a first priority perfected Lien in any
Collateral or any Loan Party contests in any manner the validity, perfection or
priority of any Lien of any Lender Party in the Collateral; or

 

43

--------------------------------------------------------------------------------

 

(k)  (i) a formal investigation that could be expected to result in a material
adverse effect on any Loan Party by any Governmental Authority in connection
with a specific alleged violation or breach of law by any Loan Party has been
publicly announced or becomes known to the public; provided, that for the
avoidance of doubt any requests for information or inquiries by any Governmental
Authority that are not connected with allegations of a specific violation or
breach of law by any Loan Party shall not be covered by this clause (k); (ii)
commencement of an official enforcement proceeding or filing of criminal or
civil charges against any Loan Party by any Governmental Authority with respect
to any violation or breach, by any Loan Party, of any anti-fraud or fiduciary
provisions of federal or state securities laws applicable to any Loan Party; or
(iii) indictment of any principal officer of any Loan Party, acting in such
officer’s capacity as such, for fraud or violation or breach of securities law,
rule or regulation; or

(l)  the occurrence of a Change of Control; or

(m)  an ERISA Event shall have occurred; that results or would reasonably be
expected to result in a Material Adverse Effect;

then, and in any such event, Administrative Agent shall at the request of, or
may with the consent of, Required Lenders (i) terminate the Commitments and/or
declare the Loans, all accrued interest thereon, all fees and all other accrued
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Loans, all such interest and fees and
all such other amounts hereunder and under the Loan Documents shall become and
be forthwith due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by Borrower; provided,
however, that upon the occurrence of any event in Section 6.01(h), the
Commitments shall be automatically be terminated and the Loans, all accrued
interest and all accrued other amounts payable, including fees, under this
Agreement and under the other Loan Documents shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by Borrower; and (ii) exercise any
other rights and remedies under any Loan Document, at law or in
equity.  Borrower will be responsible for any decrease in the value of the
Collateral occurring prior to liquidation.




 

44

--------------------------------------------------------------------------------

 

Article VII.
ADMINISTRATIVE AGENT

7.01  Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Credit Suisse AG, Cayman Islands Branch to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.  In
performing its functions and duties hereunder, Administrative Agent shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Borrower. Upon request of Administrative Agent, each Lender agrees to
promptly provide Administrative Agent with such information related to a
Collateral Account or any Collateral subject to the control of such Lender. The
provisions of this Article are solely for the benefit of the Lender Parties, and
no Loan Party shall have rights as a third party beneficiary of any of such
provisions.

7.02  Rights as a Lender.  If the Person serving as Administrative Agent
hereunder also acts as a Lender hereunder, it shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not Administrative Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Administrative Agent hereunder in its
individual capacity.  Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with Borrower
or other Affiliate (including Issuer) thereof as if such Person were not
Administrative Agent hereunder and without any duty to account therefor to
Lenders.

7.03  Exculpatory Provisions.  

(a)  Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, Administrative Agent:

(i)  shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(ii)  shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise, provided that Administrative Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law; or

(iii)  shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates
(including Issuer) that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

Neither Administrative Agent nor any of its Related Parties shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.01 and 6.01) or
(ii) in the absence

 

45

--------------------------------------------------------------------------------

 

of its own gross negligence or willful misconduct as determined by a final,
nonappealable judgment of a court of competent jurisdiction.  Administrative
Agent shall not be deemed to have knowledge of any Default or Event of Default
unless and until written notice describing such Default or Event of Default is
given to Administrative Agent by Borrower or a Lender.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms, conditions, or provisions set forth
herein or in any of the other Loan Documents, or as to the use of the proceeds
of the Loans, or as to the existence or possible existence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to Administrative Agent.

7.04  Reliance by Administrative Agents.  Administrative Agent shall be entitled
to rely upon, shall be fully protected in relying on and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including but not limited to
any notice or certificate provided under Section 2.16 of this Agreement)
including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, which by its terms must be fulfilled to the satisfaction of a
Lender, Administrative Agent may presume that such condition is satisfactory to
such Lender unless Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

7.05  Delegation of Duties.  Administrative Agent, without consent of or notice
to any party hereto, may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more agents, sub-agents, affiliates or employees appointed by
Administrative Agent.  Administrative Agent and any such agents, sub-agent,
affiliates or employees may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such agents,
sub-agents, affiliates or employees and to the Related Parties of Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

7.06  Resignation of Administrative Agent.  Administrative Agent may at any time
give notice of its resignation to Lenders and Borrower.  Upon receipt of any
such notice of resignation, Required Lenders shall have the right, in
consultation with (and so long as no Default or Event of Default then exists,
with approval of) Borrower, to appoint a successor Administrative Agent.  If no
such successor shall have been so appointed by Required Lenders or an appointed
successor does not accept such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of Lenders, appoint a successor
Administrative Agent, provided that if Administrative Agent shall notify
Borrower and Lenders that no Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations

 

46

--------------------------------------------------------------------------------

 

hereunder and under the other Loan Documents (except that if any Collateral is
then held by Administrative Agent on behalf of Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through Administrative Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this Section, and the retiring Administrative
Agent shall take such actions as may be necessary or appropriate to transfer all
Collateral held by it to the successor Administrative Agent.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article VII and Section 8.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

7.07  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, performed its own
analysis and made its own decision (credit, legal and otherwise) to enter into
this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.  Each Lender also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to perform its own
analysis and make its own decisions (credit, legal and otherwise) in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

7.08  No Other Duties.  Anything herein to the contrary notwithstanding,
Administrative Agent shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity as
Administrative Agent hereunder or thereunder.

7.09  Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to Borrower, Administrative Agent (irrespective of whether the
principal of any Loans shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations that
are owing and unpaid to Administrative Agent or any other Lender Parties under
the Loan Documents and to file such other documents as may be necessary or
advisable in order to have the claims of the Lender Parties and Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lender Parties and Administrative Agent and their
respective agents and counsel and all other amounts due Lender Parties and
Administrative Agent under the Loan Documents) allowed in such judicial
proceeding; and

 

47

--------------------------------------------------------------------------------

 

(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to Administrative Agent and, in the
event that Administrative Agent shall consent to the making of such payments
directly to Lender Parties, to pay to Administrative Agent any amount due
Administrative Agent under the Loan Documents.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender Party any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations owed by Borrower hereunder or the rights of any Lender Party or to
authorize Administrative Agent to vote in respect of the claim of any Lender
Party in any such proceeding.

Article VIII.
MISCELLANEOUS

8.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing and signed by
Required Lenders, the applicable Lender Party and the applicable Loan Party, and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a)  waive any condition set forth in Article III without the written consent of
each Lender;

(b)  extend or increase the Commitment of any Lender without the written consent
of such Lender;

(c)  postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)  reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Rate or to waive any obligation of Borrower to pay
interest at such rate;

(e)  change Section 2.14 without the written consent of each Lender;

(f)  change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(g)  release a substantial portion of the Collateral or release any Guarantor
from the Guaranty without the written consent of each Lender, except as
permitted herein;

 

48

--------------------------------------------------------------------------------

 

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document.

8.02  Notices; Effectiveness; Electronic Communications.

(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)

if to Borrower or any other Loan Party, to:

 

 

 

Rentech Nitrogen Holdings, Inc.

 

10877 Wilshire Blvd., 10th Floor

 

Los Angeles CA 90024

 

Attention: Jeffrey Spain

 

Telephone: 310-571-9800

 

Fax: 310-208-7165

 

 

(ii)

if to Administrative Agent, to:

 

 

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 6th Floor

New York, NY 10010

Attention: Agency Manager

Phone: 919-994-6369

Fax: 212-322-2291

Email: agency.loanops@credit-suisse.com

 

 

(iii)

if to Lenders, to the address of each Lender specified on Schedule I, with
copies to:

 

 

 

49

--------------------------------------------------------------------------------

 

 

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Fax No.:  (646) 455-4124 and (646) 455-4138

E-mail:  marisa.beeney@gsocap.com and

patrick.fleury@gsocap.com

Attention:  Marisa Beeney and Patrick Fleury

 

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10103-0040

Attention: Michael J. Swidler

Phone: 212-237-0020

Email: mswidler@velaw.com

 

(iv)

if to any other Lender, to it at its address (or telecopier number) set forth in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b).

(b)  Electronic Communications.  Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent.  Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)  Change of Address, Etc.  Each of the Loan Parties and Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to Borrower and Administrative Agent.  In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

(d)  Reliance by Lender Parties.  The Lender Parties shall be entitled to rely
and act upon any notices purportedly given by or on behalf of Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify Administrative Agent, each other
Lender Party and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower.  All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

50

--------------------------------------------------------------------------------

 

8.03  No Waiver; Remedies.  No failure on the part of any Lender Party to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof nor shall the single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by Law.  No notice to or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
any Lender Party to any other or further action in any circumstances without
notice or demand.

8.04  Costs and Expenses; Indemnification; Damage Waiver.  

(a)  Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by any Lender Party and their Affiliates (including the
reasonable fees, charges and disbursements of one counsel to Administrative
Agent and one counsel to the other Lender Parties (and, if reasonably necessary,
one local counsel to Administrative Agent and one local counsel to the other
Lender Parties, in any relevant material jurisdiction) in connection with the
preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated)), (ii) all reasonable out-of-pocket expenses
incurred by Administrative Agent, any Lender Party and their respective
Affiliates after the First Restatement Date (including the reasonable fees,
charges and disbursements of counsel) in connection with the administration of
this Agreement and the other Loan Documents and the preparation, negotiation,
execution, delivery of any amendments, modifications or waivers of the
provisions hereof or thereof, and (iii) all out-of-pocket expenses incurred by
Administrative Agent or any other Lender Party (including the fees, charges and
disbursements of any counsel for Administrative Agent and any Lender Party), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)  Indemnification by Loan Parties.  Each Loan Party shall jointly and
severally indemnify Administrative Agent (and any sub-agent thereof), each other
Lender Party and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of one counsel to Administrative
Agent and its Related Parties and one counsel for the other Indemnitees (and, if
reasonably necessary, one local counsel to Administrative Agent and its Related
Parties and one local counsel to the other Indemnitees, in any relevant material
jurisdiction)) incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any Related Party of Borrower arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, the BMO Intercreditor Agreement, any account control agreement
required in connection with this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement, the BMO Intercreditor Agreement, any account
control agreement required in connection with this Agreement, and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any Related
Party of Borrower, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent

 

51

--------------------------------------------------------------------------------

 

that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee. This Section 8.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(c)  Reimbursement by Lenders.  To the extent that any Loan Party for any reason
fails to indefeasibly pay any amount required under Subsection (a) or (b) of
this Section to be paid by it to Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of Lenders under this Subsection (c) are subject to
the provisions of Section 2.12(c).

(d)  Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in Subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e)  Payments.  All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

(f)  Survival.  The agreements in this Section shall survive the resignation or
replacement of Administrative Agent, the replacement of any Lender, the
termination of the Facility and the repayment, satisfaction or discharge of all
the other Obligations.

8.05  Payments Set Aside.  To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any other Lender Party, or
Administrative Agent or any other Lender Party exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or such Lender Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the resignation or replacement of Administrative Agent, the payment in
full of the Obligations and the termination of this Agreement.

 

52

--------------------------------------------------------------------------------

 

8.06  Assignments and Participations.  

(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender. Any Lender may, with the prior written
consent of Administrative Agent and Borrower (such consent not to be
unreasonably withheld or delayed), assign to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates (including Issuer)) all or a
portion of its rights and obligations under this Agreement (including, but not
limited to, all or a portion of its Commitments or its Loans); provided,
however, that (i) no consent from Administrative Agent or Borrower shall be
required if a Lender assigns all or any portion of its obligations to any other
Lender, Administrative Agent or any Affiliate thereof, and (ii) no consent from
Borrower shall be required if  an Event of Default shall have occurred and is
continuing; provided further that Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to
Administrative Agent within ten (10) Business Days after having received notice
thereof.  The parties to each such assignment shall execute and deliver to
Administrative Agent for its acceptance an Assignment and Assumption, whereupon
such assignee, to the extent of the assigned interest, shall be a “Lender”
hereunder. The assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an administrative questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and all applicable tax forms.
Notwithstanding the foregoing, Administrative Agent may withhold its consent to
an assignment if Administrative Agent does not approve the proposed assignee.

(b)  Except in the case of an assignment to a Lender or an Affiliate of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement or if an Event of Default shall have occurred hereunder, the
Commitments or Loans of the assigning Lender being assigned to such assignee
pursuant to such assignment (determined as of the date of the Assignment and
Assumption with respect to such assignment) shall in no event be less than
$5,000,000 and shall be in an integral multiple of $1,000,000, unless
Administrative Agent otherwise consents.

(c)  Subject to acceptance and recording thereof by Administrative Agent, from
and after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.07, 2.08, 2.10, and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (f) of this Section.

(d)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assignor and an assignee, an administrative questionnaire completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), the written consent of Administrative

 

53

--------------------------------------------------------------------------------

 

Agent (if required) and Borrower (if required) to such assignment and any
applicable tax forms, Administrative Agent shall accept such Assignment and
Assumption and promptly record the information contained therein in the
Register.  No assignment by a Lender shall be effective unless it has been
recorded in the Register as provided in this subsection (d).

(e)  Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and Borrower, Administrative Agent and Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(f)  Any Lender may at any time, without the consent of, or notice to, Borrower
or Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates (including Issuer)) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant.  Subject to Subsection (g) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.07, 2.08 and 2.10 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.14 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, Administrative Agent (in

 

54

--------------------------------------------------------------------------------

 

its capacity as administrative agent) shall have no responsibility for
maintaining a Participant Register.

(g)  A Participant shall not be entitled to receive any greater payment under
Sections 2.07 and 2.08 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to the benefits of Section 2.08 unless such
Participant agrees, for the benefit of Borrower, to comply with Section 2.08(e)
as though it were a Lender (it being understood that the documentation required
under Section 2.08(e) shall be delivered to the participating Lender).

(h)  Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.06 and subject
to the provisions of Section 8.12, disclose to the assignee or participant or
proposed assignee or participant any information relating to Borrower or any of
its Affiliates (including Issuer) furnished to such Lender by or on behalf of
Borrower.

(i)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

8.07  Governing Law; Submission to Jurisdiction.  

(a)  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to its
conflict of laws provisions other than Section 5-1401 of the New York General
Obligations Law.  

(b)  Submission to Jurisdiction.  Borrower irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court of the Southern District of the State of New York,
and all appropriate appellate courts or, if jurisdiction in such court is
lacking, any New York State court of competent jurisdiction sitting in New York
County (and all appropriate appellate courts), in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable Law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against Borrower or the properties of either such party in the courts of any
jurisdiction.

(c)  Waiver of Venue.  Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in Subsection (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

55

--------------------------------------------------------------------------------

 

(d)  Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02(a).  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

(e)  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.07(e).

8.08  Severability.  In case any provision in this Agreement or any other Loan
Document shall be held to be invalid, illegal or unenforceable, such provision
shall be severable from the rest of this Agreement or such other Loan Document,
as the case may be, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

8.09  Counterparts; Integration; Effectiveness; Electronic Execution; Securities
Contract.  

(a)  Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

(b)  Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

8.10  Survival of Representations.  All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations

 

56

--------------------------------------------------------------------------------

 

and warranties have been or will be relied upon by Administrative Agent and each
other Lender Party, regardless of any investigation made by Administrative Agent
or any other Lender Party or on their behalf and notwithstanding that
Administrative Agent or any other Lender Party may have had notice or knowledge
of any Default or Event of Default at the time of making any Loan, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.

8.11  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

8.12  Confidentiality.  Administrative Agent and each Lender Party that becomes
party to this Agreement after the Original Closing Date (other than any
Affiliate of a Lender party to this Agreement on the Original Closing Date (each
an “Original Lender”)), agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of, or any prospective assignee of, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating Borrower or its Subsidiaries
or the Loans, (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Facility
or (iii) any administration, management or settlement service providers; (h)
with the consent of Borrower; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or (y)
becomes available to Administrative Agent or any of its Affiliates on a
nonconfidential basis from a source other than Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any of their respective Subsidiaries relating to any Loan
Party or any of their respective Subsidiaries or any of their respective
businesses, other than any such information that is available to any Lender
Party on a nonconfidential basis prior to disclosure by any Loan Party or any of
their respective Subsidiaries; provided that, in the case of information
received from any Loan Party or any of their respective Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the

 

57

--------------------------------------------------------------------------------

 

same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

8.13  No Advisory or Fiduciary Relationship.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower acknowledges and agrees that: (a)(i) the services regarding this
Agreement provided by Administrative Agent and the other Lender Parties are
arm’s-length commercial transactions between Borrower and its Affiliates
(including Issuer), on the one hand, and Administrative Agent, the other Lender
Parties and their respective Affiliates, on the other hand, (ii) Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) Administrative Agent
and each other Lender Party is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower or
any of its Affiliates (including Issuer), or any other Person and
(ii) Administrative Agent and the other Lender Parties have no obligation to
Borrower or any of its Affiliates (including Issuer) with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Administrative Agent, the other
Lender Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of Borrower and
its Affiliates (including Issuer), and Administrative Agent and the other Lender
Parties have no obligations to disclose any of such interests to Borrower or any
of its Affiliates (including Issuer).  To the fullest extent permitted by law,
Borrower hereby waives and releases any claims that it may have against
Administrative Agent, any other Lender Party and their respective Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.    

8.14  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, Administrative Agent and each other Lender Party, and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by Administrative Agent or any Lender Party or any such Affiliate,
to or for the credit or the account of Borrower against any and all of the
obligations of Borrower now or hereafter existing under this Agreement or any
other Loan Document to such Administrative Agent or Lender Party or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of Administrative Agent or any Lender Party
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness.  The rights of each Lender Party and its Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender Party or its Affiliates may have.  Each
Lender Party agrees to notify Borrower and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

8.15  Headings Descriptive.  The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

8.16  USA PATRIOT Act Notice.  Each Lender Party that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that

 

58

--------------------------------------------------------------------------------

 

identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender Party or Administrative Agent,
as applicable, to identify Borrower in accordance with the Act. Borrower agrees
to promptly provide any Lender Party or Administrative Agent with all of the
information requested by such Person to the extent such Person deems such
information reasonably necessary to identify Borrower in accordance with the
Act.

8.17  Entire Agreement.  This Agreement and the other Loan Documents constitute
the entire agreement between the parties hereto relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, between the parties hereto relating to the subject matter hereof.

8.18  Amendment and Restatement. This Agreement amends and restates the Existing
Restated Credit Agreement. All indebtedness, obligations and Liens created by
the Existing Restated Credit Agreement and the other Loan Documents referred to
therein that remain outstanding on the Second Restatement Date remain
outstanding and in effect and are continued by this Agreement and the other Loan
Documents with such modifications as are set forth herein and therein. The
parties agree that the “Issuer Acknowledgment” referred to in the Existing
Restated Credit Agreement shall have no further force or effect on and after the
Second Restatement Date.

[END OF TEXT]

 

 

59

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives thereunto
duly authorized, as of the date first above written.

 

BORROWER:

 

 

 

Rentech Nitrogen Holdings, Inc.,

as Borrower

 

 

By:

/s/ Jeffrey R. Spain

 

 

Name:

Jeffrey R. Spain

 

 

Title:

Senior Vice President

 

[Additional signature pages follow]

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

LENDERS:

GSO Special Situations Master Fund LP.

GSO Palmetto Opportunistic Investment Partners LP
GSO Credit-A Partners LP
Steamboat Credit Opportunities Master Fund LP
GSO Coastline Credit Partners LP
GSO Cactus Credit Opportunities Fund LP

 

By: GSO Capital Partners LP, its investment advisor

 

By:

/s/ Marisa Beeney

 

 

Name:

Marisa Beeney

 

 

Title:

Authorized Signatory

 

GSO Aiguille des Grands Montets Fund II LP

By: GSO Capital Partners LP as Attorney-in-Fact

 

By:

/s/ Marisa Beeney

 

 

Name:

Marisa Beeney

 

 

Title:

Authorized Signatory

 

[Additional signature pages follow]

 




 

Signature Page to Second Amended and Restated Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

By

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

By

/s/ D. Andrew Maletta

 

 

Name:

D. Andrew Maletta

 

 

Title:

Authorized Signatory

 

 

 

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I

LENDER INFORMATION

Lender

Tranche B Loans

(Before)1

Tranche B Loans

(After)2

 

Ratable Share

 

GSO Special Situations Master Fund LP

$23,785,785.00

 

$28,146,518.06

52.8573%

GSO Palmetto Opportunistic Investment Partners LP

 

$3,000,015.00

 

$3,550,005.18

6.6667%

GSO Credit-A Partners LP

 

$6,290,325.00

 

$7,443,553.65

 

13.9785%

Steamboat Credit Opportunities Master Fund LP

 

$1,498,410.00

 

$1,773,111.86

 

3.3298%

GSO Coastline Credit Partners LP

 

$1,499,490.00

 

$1,774,405.48

 

3.3322%

GSO Cactus Credit Opportunities Fund LP

 

$3,856,995.00

 

$4,564,119.38

8.5711%

GSO Aiguille des Grands Montets Fund II LP

 

$5,068,980.00

$5,998,286.39

 

11.2644%

Aggregate Loans

$45,000,000

$53,250,000

100%

 




 

1

Amounts outstanding on the Second Restatement Date prior to giving effect to the
operation of Section 2.01(a)).

2

Amounts outstanding on the Second Restatement Date after giving effect to the
operation of Section 2.01(a)).

 

Schedule I to Second Amended and Restated Term Loan Credit Agreement

--------------------------------------------------------------------------------

The Lending Office for each lender is c/o GSO Capital Partners LP, 345 Park
Avenue, 31st Floor, New York, NY 10154

Lender Notice Addresses:

GSO Special Situations Master Fund LP

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY  10154

Contact: Isabelle Pradel/Alice Taormina

Phone:  (212) 503-2149/2148

Fax for Notices: (214) 459-9588

Email for Notices: 12144599588@tls.ldsprod.com and
caag.administration@bnymellon.com

 

GSO Palmetto Opportunistic Investment Partners LP

GSO Palmetto Opportunistic Investment Partners LP

Alice Taormina

345 Park Avenue, 31st Floor

New York, NY  10154

Phone: (212) 503-2148

Fax: (212) 503-6961

Email: alice.taormina@gsocap.com

Fax number: 1-972-996-7811

Email: 19729967811@tls.ldsprod.com

 

GSO Credit-A Partners LP

GSO Credit-A Partners LP

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY  10154

Attn: Alice Taormina/Isabelle Pradel

Phone: (212) 503-2148/2149

Fax for Notices: (214) 919-0506

Email for Notices: 12149190506@TLS.LDSPROD.com

 

Steamboat Credit Opportunities Master Fund LP

Steamboat Credit Opportunities Master Fund LP

c/o Bank of New York

601 Travis Street, 16th Floor

Houston, Texas   77002

Attn: Scott Dubicki

Email: scott.dubicki@bnymellon.com

Phone:713-483-6780

Fax: 12144313658

Email for notices: 12144313658@tls.ldsprod.com

 

 

Schedule I to Second Amended and Restated Term Loan Credit Agreement

--------------------------------------------------------------------------------

GSO Coastline Credit Partners LP

GSO Coastline Credit Partners LP

c/o Bank of New York

601 Travis Street, 16th Floor

Houston, Texas   77002

Attn: Brooke Sample

Email: brooke.sample@bnymellon.com

Phone:713-483-6839

Fax: 12144313657

Email for notices: 12144313657@tls.ldsprod.com

 

GSO Cactus Credit Opportunities Fund LP

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Contact (loans only):  Sal Aloia

Phone:  212-503- 6982

Fax for Notices: 646-455-4120

Email for Notices: sal.aloia@gsocap.com

 

GSO Aiguille des Grands Montets Fund II LP

GSO Aiguille des Grands Montets Fund II LP

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY  10154

Attn: Alice Taormina/Isabelle Pradel

Phone: (212) 503-2148/2149

Email address for notices: GSOAiguilledesGrandsMontetsFundIILP@tls.ldsprod.com

 

 

 

 

Schedule I to Second Amended and Restated Term Loan Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED GUARANTY AGREEMENT

 

 

 

 

Exhibit A to Second Amended and Restated Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Term Loan Credit
Agreement identified below (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Facility and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor. Assignor hereby agrees, with
respect to any claim, suit, cause of action and any other right of the Assignor
referenced in clause (ii) above that cannot be assigned under applicable law, to
enforce such claim, suit, cause of action and/ or other right, as the case may
be, on behalf of at the request and expense of, Assignee.

1.  Assignor:

 

 

 

 

2.  Assignee:

 

 

 

 

3.  Borrower:

Rentech Nitrogen Holdings, Inc.

 

 

4.  Administrative Agent:

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent under the
Credit Agreement.

 

 

 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-1

--------------------------------------------------------------------------------

 

5.  Credit Agreement:

The Second Amended and Restated Term Loan Credit Agreement dated as of April 1,
2016 among Rentech Nitrogen Holdings, Inc., Lenders parties thereto, and Credit
Suisse AG, Cayman Islands Branch, as administrative agent.

 

 

6.Assigned Interest:

Aggregate Amount of

Commitment/Loans

for all Lenders

Amount of

Commitment/Loans Assigned3

Percentage Assigned of

Commitment/Loans4

CUSIP Number

$

$

%

 

$

$

%

 

$

$

%

 

[7.Trade Date:______________]5

[Page break]




 

3

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-2

--------------------------------------------------------------------------------

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:

 

 

Name:

 

Title

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:

 

 

Name:

 

Title:

 

 

Consented to and Accepted:

 

 

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent

 

By:

 

 

Name:

 

Title

 

 

Consented to and Accepted:

 

 

Rentech Nitrogen Holdings, Inc., as Borrower

 

By:

 

 

Name:

 

Title

 




 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-3

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption Agreement

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates (including Issuer) or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Borrower, any of its Subsidiaries or Affiliates (including Issuer)
or any other Person of any of their respective obligations under any Loan
Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.06(a) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 8.06(a) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Loan Documents, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 of the Credit Agreement, and such other reports, documents and
information as it has deemed appropriate to perform its own analysis and to make
its own decision (credit, legal or otherwise) to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
perform its own analysis and to make its own decisions (credit, legal or
otherwise) in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations that by the
terms of the Loan Documents are required to be performed by it as a Lender.
Without limiting the foregoing, Assignee acknowledges that it has conducted to
its satisfaction, its own independent investigation of the condition, operations
and business of Borrower and, in making its determination to proceed with the
transactions contemplated by the Assignment and Assumption, Assignee has relied
on the results of its own independent investigation.  In connection therewith,
Assignee is not relying on any documents provided to it by Assignor (including
any document created or generated by Assignor for its purposes), other than the
Loan Documents.

 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-4

--------------------------------------------------------------------------------

 

Assignee will not, without the prior written consent of Assignor, disclose any
confidential information with respect to Assignor furnished to it under this
Agreement or otherwise, except as may be required to comply with any applicable
law or the request of any regulatory body (including, but not limited to, any
self-regulatory organization) having jurisdiction over Assignee or pursuant to
legal process or otherwise as required in connection with litigation  (and
Assignee agrees that it will, to the extent reasonably practicable and if
permitted by applicable law, give Assignor prior notice of such disclosure
reasonably sufficient to permit Assignor to contest such disclosure).

2.  Payments.  From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York
without giving effect to its conflict of laws provisions other than
Section 5-1401 of the New York General Obligations Law.

 

 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-5

--------------------------------------------------------------------------------

 

EXHIBIT C-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Term Loan Credit
Agreement dated as of April 1, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Rentech Nitrogen
Holdings, Inc., as Borrower, Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and each Lender from time to time party thereto.  

Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a controlled
foreign corporation related to Borrower as described in Section 881(c)(3)(C) of
the Internal Revenue Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form).  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

Name:

 

Title:

 

Date: ________ __, 20[  ]




 

Exhibit C to Second Amended and Restated Term Loan Credit Agreement

G-1

--------------------------------------------------------------------------------

 

EXHIBIT C-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Term Loan Credit
Agreement dated as of April 1, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Rentech Nitrogen
Holdings, Inc., as Borrower, Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and each Lender from time to time party thereto.  

Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not
a controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or applicable successor form).  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

Title:

 

Date: ________ __, 20[  ]

 




 

Exhibit C to Second Amended and Restated Term Loan Credit Agreement

G-2

--------------------------------------------------------------------------------

 

EXHIBIT C-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Term Loan Credit
Agreement dated as of April 1, 2016  (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Rentech Nitrogen
Holdings, Inc., as Borrower, Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and each Lender from time to time party thereto.  

Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

Title:

 

Date: ________ __, 20[  ]




 

Exhibit C to Second Amended and Restated Term Loan Credit Agreement

G-3

--------------------------------------------------------------------------------

 

EXHIBIT C-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Term Loan Credit
Agreement dated as of April 1, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Rentech Nitrogen
Holdings, Inc., as Borrower, Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and each Lender from time to time party thereto.  

Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or applicable successor form)
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

 

 

Name:

 

Title:

 

Date: ________ __, 20[  ]    

 

Exhibit C to Second Amended and Restated Term Loan Credit Agreement

G-4

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Instruction Letter

 

 

Exhibit D to Second Amended and Restated Term Loan Credit Agreement